[executed-creditagreement001.jpg]
Execution Version Revolving Facility CUSIP Number: 01131DAD3 Term Facility CUSIP
Number: 01131DAE1 Published CUSIP Number: 01131DAC5 SECOND AMENDED AND RESTATED
CREDIT AGREEMENT Dated as of October 24, 2019 among ALAMO GROUP INC., as the
Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO, as the Guarantors,
BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C Issuer,
and THE LENDERS PARTY HERETO WELLS FARGO BANK, NATIONAL ASSOCIATION, and BBVA
USA, as Co-Syndication Agents and BOFA SECURITIES, INC., and WELLS FARGO
SECURITIES, LLC, as Joint Lead Arrangers and Joint Bookrunners 5700661
4836-1085-4821



--------------------------------------------------------------------------------



 
[executed-creditagreement002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
................................................................... 1 1.01
Defined Terms
..............................................................................................................
1 1.02 Other Interpretive Provisions
....................................................................................
34 1.03 Accounting Terms
......................................................................................................
34 1.04 Rounding
....................................................................................................................
35 1.05 Times of Day
...............................................................................................................
35 1.06 Letter of Credit Amounts.
..........................................................................................
35 1.07 UCC
Terms.................................................................................................................
36 1.08 Exchange Rates; Currency Equivalents.
................................................................... 36 1.09
Additional Alternative Currencies
............................................................................. 36
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS
............................................................ 37 2.01 Loans
..........................................................................................................................
37 2.02 Borrowings, Conversions and Continuations of Loans
............................................. 37 2.03 Letters of Credit.
........................................................................................................
39 2.04 Swingline
Loans..........................................................................................................
48 2.05 Prepayments
...............................................................................................................
50 2.06 Termination or Reduction of Commitments
............................................................. 52 2.07 Repayment
of Loans
...................................................................................................
53 2.08 Interest and Default Rate
...........................................................................................
54 2.09 Fees
.............................................................................................................................
55 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
.............................................................................................................................
56 2.11 Evidence of Debt
.........................................................................................................
56 2.12 Payments Generally; Administrative Agent’s Clawback
.......................................... 57 2.13 Sharing of Payments by
Lenders.
..............................................................................
59 2.14 Cash Collateral.
..........................................................................................................
60 2.15 Defaulting Lenders.
....................................................................................................
61 2.16 Incremental Facilities
.................................................................................................
63 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
.................................................... 66 3.01 Taxes.
..........................................................................................................................
66 3.02 Illegality
......................................................................................................................
70 3.03 Inability to Determine Rates
......................................................................................
71 3.04 Increased Costs; Reserves on Eurodollar Rate
Loans............................................... 73 3.05 Compensation for
Losses
...........................................................................................
75 3.06 Mitigation Obligations; Replacement of
Lenders...................................................... 76 3.07
Survival.......................................................................................................................
76 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
............................................ 76 4.01 Conditions of Initial
Credit Extension
....................................................................... 76 4.02
Conditions to all Credit Extensions
........................................................................... 79
ARTICLE V REPRESENTATIONS AND WARRANTIES
.................................................................. 79 5.01
Existence, Qualification and Power
........................................................................... 79
5.02 Authorization; No Contravention
..............................................................................
80 5.03 Governmental Authorization; Other Consents
......................................................... 80 5.04 Binding
Effect.
............................................................................................................
80 5.05 Financial Statements; No Material Adverse Effect
................................................... 80 ii



--------------------------------------------------------------------------------



 
[executed-creditagreement003.jpg]
5.06 Litigation
....................................................................................................................
81 5.07 No Default
...................................................................................................................
81 5.08 Ownership of Property
...............................................................................................
81 5.09 Environmental Matters.
.............................................................................................
82 5.10 Insurance
....................................................................................................................
83 5.11 Taxes
...........................................................................................................................
83 5.12 ERISA Compliance.
...................................................................................................
83 5.13 Margin Regulations; Investment Company Act
........................................................ 84 5.14 Disclosure
...................................................................................................................
84 5.15 Compliance with Laws
...............................................................................................
85 5.16 Solvency
......................................................................................................................
85 5.17 Casualty,
Etc...............................................................................................................
85 5.18 Sanctions Concerns and Anti-Corruption Laws
....................................................... 85 5.19 Responsible
Officers
...................................................................................................
85 5.20 Subsidiaries; Equity Interests; Loan Parties
............................................................. 85 5.21
Intellectual Property
..................................................................................................
86 5.22 EEA Financial Institutions.
........................................................................................
86 5.23 Covered Entities
.........................................................................................................
86 5.24 Beneficial Ownership
Certification............................................................................
87 5.25 Labor Matters
............................................................................................................
87 ARTICLE VI AFFIRMATIVE
COVENANTS......................................................................................
87 6.01 Financial Statements.
.................................................................................................
87 6.02 Certificates; Other Information
.................................................................................
88 6.03 Notices
........................................................................................................................
90 6.04 Payment of Obligations
..............................................................................................
91 6.05 Preservation of Existence, Etc
....................................................................................
91 6.06 Maintenance of Properties
.........................................................................................
91 6.07 Maintenance of Insurance
..........................................................................................
91 6.08 Compliance with Laws
...............................................................................................
91 6.09 Books and Records
.....................................................................................................
92 6.10 Inspection Rights
........................................................................................................
92 6.11 Use of Proceeds
...........................................................................................................
92 6.12 Material Contracts
.....................................................................................................
92 6.13 Covenant to Guarantee Obligations
.......................................................................... 92
6.14 Compliance with Environmental Laws
..................................................................... 93 6.15
Anti-Corruption Laws; Sanctions.
............................................................................. 93
ARTICLE VII NEGATIVE COVENANTS
...........................................................................................
93 7.01 Liens
...........................................................................................................................
93 7.02 Indebtedness
...............................................................................................................
95 7.03 Investments
.................................................................................................................
96 7.04 Fundamental
Changes................................................................................................
97 7.05 Dispositions
.................................................................................................................
97 7.06 Restricted Payments
...................................................................................................
98 7.07 Change in Nature of Business
....................................................................................
98 7.08 Transactions with Affiliates
.......................................................................................
98 7.09 Burdensome Agreements
...........................................................................................
98 7.10 Use of Proceeds
...........................................................................................................
99 7.11 Financial Covenants
...................................................................................................
99 7.12 Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting
Changes........................................... 99 iii



--------------------------------------------------------------------------------



 
[executed-creditagreement004.jpg]
7.13 Sale and Leaseback Transactions
............................................................................ 100
7.14 Sanctions
...................................................................................................................
100 7.15 Anti-Corruption
Laws..............................................................................................
100 7.16 Negative Pledge
........................................................................................................
100 7.17 Morbark Acquisition Related Documents
............................................................... 100 ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
............................................................... 101 8.01 Events
of Default.
.....................................................................................................
101 8.02 Remedies upon Event of Default
..............................................................................
103 8.03 Application of Funds
................................................................................................
103 ARTICLE IX ADMINISTRATIVE AGENT
.......................................................................................
105 9.01 Appointment and
Authority.....................................................................................
105 9.02 Rights as a Lender
....................................................................................................
105 9.03 Exculpatory Provisions
............................................................................................
105 9.04 Reliance by Administrative Agent
........................................................................... 106
9.05 Delegation of Duties
.................................................................................................
107 9.06 Resignation of Administrative Agent
....................................................................... 107 9.07
Non-Reliance on Administrative Agent, the Arrangers and Other Lenders ..........
108 9.08 No Other Duties, Etc
................................................................................................
109 9.09 Administrative Agent May File Proofs of Claim
..................................................... 109 9.10 Guaranty Matters.
....................................................................................................
110 9.11 Specified Cash Management Agreements and Specified Hedge Agreements
......... 110 9.12 Certain ERISA Matters.
..........................................................................................
111 ARTICLE X CONTINUING GUARANTY
........................................................................................
112 10.01
Guaranty...................................................................................................................
112 10.02 Rights of Lenders
.....................................................................................................
112 10.03 Certain Waivers
.......................................................................................................
112 10.04 Obligations Independent
..........................................................................................
113 10.05 Subrogation
..............................................................................................................
113 10.06 Termination; Reinstatement
....................................................................................
113 10.07 Stay of
Acceleration..................................................................................................
113 10.08 Condition of Borrower
.............................................................................................
114 10.09 Appointment of Borrower
........................................................................................
114 10.10 Right of Contribution
...............................................................................................
114 10.11 Keepwell.
..................................................................................................................
114 ARTICLE XI MISCELLANEOUS
.....................................................................................................
115 11.01 Amendments, Etc
.....................................................................................................
115 11.02 Notices; Effectiveness; Electronic Communications.
.............................................. 117 11.03 No Waiver; Cumulative
Remedies; Enforcement ................................................... 119
11.04 Expenses; Indemnity; Damage
Waiver.................................................................... 120
11.05 Payments Set Aside
..................................................................................................
122 11.06 Successors and Assigns
.............................................................................................
122 11.07 Treatment of Certain Information; Confidentiality.
............................................... 127 11.08 Right of Setoff.
..........................................................................................................
128 11.09 Interest Rate Limitation
...........................................................................................
128 11.10 Counterparts; Integration; Effectiveness.
............................................................... 129 11.11
Survival of Representations and Warranties.
......................................................... 129 11.12 Severability
...............................................................................................................
129 11.13 Replacement of Lenders.
..........................................................................................
130 11.14 Governing Law; Jurisdiction; Etc.
.......................................................................... 131
iv



--------------------------------------------------------------------------------



 
[executed-creditagreement005.jpg]
11.15 Waiver of Jury Trial.
...............................................................................................
132 11.16 Subordination
...........................................................................................................
132 11.17 No Advisory or Fiduciary Responsibility
................................................................ 132 11.18
Electronic Execution; Electronic Records.
.............................................................. 133 11.19 USA
Patriot Act Notice.
...........................................................................................
133 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.............. 134 11.21 Acknowledgement Regarding Any Supported
QFCs. ............................................. 134 11.22 Amendment and
Restatement; No Novation
........................................................... 135 11.23 Time of
the Essence
..................................................................................................
136 11.24 ENTIRE AGREEMENT
..........................................................................................
136 v



--------------------------------------------------------------------------------



 
[executed-creditagreement006.jpg]
BORROWER PREPARED SCHEDULES Schedule 1.01(c) Responsible Officers Schedule 5.12
Pension Plans Schedule 5.20(a) Subsidiaries, Joint Ventures, Partnerships and
Other Equity Investments Schedule 5.20(b) Loan Parties Schedule 5.25 Labor
Matters Schedule 7.01 Existing Liens Schedule 7.02 Existing Indebtedness
Schedule 7.03 Existing Investments ADMINISTRATIVE AGENT PREPARED SCHEDULES
Schedule 1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial
Commitments and Applicable Percentages Schedule 1.01(d) Existing Letters of
Credit Schedule 1.01(e) KeyBank L/Cs Schedule 2.01 Swingline Commitments
Schedule 2.03 Letter of Credit Commitments EXHIBITS Exhibit A Form of
Administrative Questionnaire Exhibit B Form of Assignment and Assumption Exhibit
C Form of Compliance Certificate Exhibit D Form of Joinder Agreement Exhibit E
Form of Loan Notice Exhibit F Form of Permitted Acquisition Certificate Exhibit
G Form of Revolving Note Exhibit H Form of Specified Party Designation Notice
Exhibit I Form of Swingline Loan Notice Exhibit J Form of Term Note Exhibit K
Form of Incremental Term Note Exhibit L Forms of U.S. Tax Compliance
Certificates Exhibit M Form of Authorization to Share Insurance Information
Exhibit N Form of Notice of Loan Prepayment vi



--------------------------------------------------------------------------------



 
[executed-creditagreement007.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED
CREDIT AGREEMENT is entered into as of October 24, 2019, among ALAMO GROUP INC.,
a Delaware corporation (the “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein), and BANK OF AMERICA, N.A., as Administrative Agent,
Swingline Lender and L/C Issuer. PRELIMINARY STATEMENTS: WHEREAS, pursuant to
that certain Securities Purchase Agreement dated as of September 11, 2019 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Morbark Acquisition Agreement”) by and among the Borrower,
Alamo Acquisition Corporation, a Delaware corporation and a wholly-owned
indirect Subsidiary of the Borrower (collectively with the Borrower, the
“Purchaser”), Morbark Holdings Group, LLC, a Delaware limited liability company
(“Morbark Holdings”), Stellex Capital Partners LP, a Delaware limited
partnership (“Stellex”), and the members of Morbark party thereto (collectively
with Stellex, the “Sellers”), the Purchaser will purchase (the “Morbark
Acquisition”) all of the Equity Interests of each of Morbark Holdings, Stellex
Morbark Blocker, LLC, a Delaware limited liability company (“Blocker”) and
Stellex Morbark Splitter, LP, a Delaware limited partnership (“Splitter”, and
collectively with Morbark Holdings and Blocker, “Morbark”) from the Sellers.
WHEREAS, the Borrower is party to that certain Amended and Restated Revolving
Credit Agreement (With Letter of Credit Facility), dated as of August 25, 2004,
by and among the Borrower, the Guarantors (as defined therein), the lenders
party thereto and the Administrative Agent (as amended, restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”). WHEREAS, the Loan Parties (as hereinafter defined) have
requested that the Lenders, the Swingline Lender and the L/C Issuer amend and
restate the Existing Credit Agreement, and make loans and other financial
accommodations to the Loan Parties in an aggregate amount of up to $650,000,000
in order to finance the consummation of the Morbark Acquisition, to pay fees and
expenses incurred in connection with the Transactions (as defined herein), and
to finance other working capital needs and general corporate purposes of the
Borrower and its Subsidiaries. WHEREAS, the Lenders, the Swingline Lender and
the L/C Issuer have agreed to make such loans and other financial accommodations
to the Loan Parties on the terms and subject to the conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below: “Acquisition” means
the acquisition, whether through a single transaction or a series of related
transactions, of (a) a majority of the Voting Stock or other controlling
ownership interest in another Person 1



--------------------------------------------------------------------------------



 
[executed-creditagreement008.jpg]
(including the purchase of an option, warrant or convertible or similar type
security to acquire such a controlling interest at the time it becomes
exercisable by the holder thereof), whether by purchase of such equity or other
ownership interest or upon the exercise of an option or warrant for, or
conversion of securities into, such equity or other ownership interest, or (b)
assets of another Person which constitute all or substantially all of the assets
of such Person or of a division, line of business or other business unit of such
Person. “Additional Guaranteed Obligations” means (a) all obligations arising
under Specified Cash Management Agreements and Specified Hedge Agreements and
(b) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, expenses and fees are allowed
claims in such proceeding; provided that Additional Guaranteed Obligations of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor. “Additional Lender” has the meaning specified in Section 2.16(b).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders. “Administrative Questionnaire” means an Administrative
Questionnaire in substantially the form of Exhibit A or any other form approved
by the Administrative Agent. “Affiliate” means, with respect to a specified
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Aggregate Commitments” means the Commitments of all the
Lenders. “Agreement” means this Second Amended and Restated Credit Agreement,
including all schedules, exhibits and annexes hereto. “Alternative Currency”
means Australian Dollars and each other currency (other than Dollars) that is
approved in accordance with Section 1.09; provided that for each Alternative
Currency, such requested currency is an Eligible Currency. “Alternative Currency
Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternative Currency as
determined by the Administrative Agent or the L/C Issuer, as the case may be, by
reference to Bloomberg (or such other publicly available service for displaying
exchange rates), to be the exchange rate for the purchase of such Alternative
Currency with Dollars at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided, however, that if no such rate is available, the “Alternative Currency
Equivalent” shall be determined by the Administrative Agent or the 2



--------------------------------------------------------------------------------



 
[executed-creditagreement009.jpg]
L/C Issuer, as the case may be, using any reasonable method of determination it
deem appropriate in its sole discretion (and such determination shall be
conclusive absent manifest error). “Applicable Law” means, as to any Person, all
applicable Laws binding upon such Person or to which such a Person is subject.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, (b)
in respect of an Incremental Term Facility, with respect to any Incremental Term
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Incremental Term Facility represented by (i) on or prior to the applicable
Incremental Effective Date, such Incremental Term Lender’s Incremental Term
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Incremental Term Lender’s Incremental Term Loans at such time and (c) in
respect of the Revolving Facility, with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Facility represented by such Revolving Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.15. If the Commitment of
all of the Revolving Lenders to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender in respect of the Revolving Facility shall
be determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments and to any Lender’s status as a Defaulting Lender at the
time of determination. The Applicable Percentage of each Lender in respect of
each Facility is set forth opposite the name of such Lender on Schedule 1.01(b)
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to Section
2.16, as applicable. “Applicable Rate” means, for any day, the rate per annum
set forth below opposite the applicable Level then in effect (based on the
Consolidated Leverage Ratio), it being understood that the Applicable Rate for
(a) Revolving Loans that are Base Rate Loans shall be the percentage set forth
under the column “Revolving Loans” and “Base Rate”, (b) Revolving Loans that are
Eurodollar Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Eurodollar Rate & Letter of Credit Fee”, (c) that portion
of the Term Loan comprised of Base Rate Loans shall be the percentage set forth
under the column “Term Loan” and “Base Rate”, (d) that portion of the Term Loan
comprised of Eurodollar Rate Loans shall be the percentage set forth under the
column “Term Loan” and “Eurodollar Rate & Letter of Credit Fee”, (e) the Letter
of Credit Fee shall be the percentage set forth under the column “Revolving
Loans” and “Eurodollar Rate & Letter of Credit Fee”, and (f) the Commitment Fee
shall be the percentage set forth under the column “Commitment Fee”: Applicable
Rate Eurodollar Rate Consolidated Base Rate Commitment Level Leverage & Letter
of Credit Fee Revolving Revolving Term Fee Ratio Term Loan Loans Loans Loan 1
≤1.50:1.00 1.25% 1.25% 0.25% 0.25% 0.15% >1.50:1.00 but 2 1.50% 1.50% 0.50%
0.50% 0.15% ≤2.00 to 1.00 >2.00:1.00 but 3 1.75% 1.75% 0.75% 0.75% 0.20% ≤2.50
to 1.00 3



--------------------------------------------------------------------------------



 
[executed-creditagreement010.jpg]
>2.50:1.00 but 4 2.00% 2.00% 1.00% 1.00% 0.25% ≤3.00 to 1.00 5 >3.00:1.00 2.50%
2.50% 1.50% 1.50% 0.30% The Applicable Rate in respect of any Incremental Term
Loan shall be as set forth in the Incremental Agreement executed in connection
therewith. Any increase or decrease in the Applicable Rate resulting from a
change in the Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(a), then,
upon the request of the Required Lenders, Pricing Level 5 shall apply, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the first Business Day following the date on which such Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, (i) the determination of the Applicable Rate for any period
shall be subject to the provisions of Section 2.10(b) and (ii) the initial
Applicable Rate shall be set at Pricing Level 5 until the first Business Day
immediately following the date a Compliance Certificate is delivered to the
Administrative Agent pursuant to Section 6.02(a) for the fiscal quarter ending
December 31, 2019. Any adjustment in the Applicable Rate shall be applicable to
all Credit Extensions then existing or subsequently made or issued. “Applicable
Revolving Percentage” means with respect to any Revolving Lender at any time,
such Revolving Lender’s Applicable Percentage in respect of the Revolving
Facility at such time. “Appropriate Lender” means, at any time, (a) with respect
to any Facility, a Lender that has a Commitment with respect to such Facility or
holds a Loan under such Facility at such time, (b) with respect to the Letter of
Credit Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03, the Revolving Lenders and (c) with respect to
the Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans
are outstanding pursuant to Section 2.04(a), the Revolving Lenders. “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Arrangers” means, collectively, BofA
Securities, Inc. and Wells Fargo Securities, LLC in their respective capacities
as joint lead arrangers and joint bookrunners. “Assignment and Assumption” means
an assignment and assumption entered into by a Lender and an Eligible Assignee
(with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit B
or any other form (including an electronic documentation form generated by use
of an electronic platform) approved by the Administrative Agent. “Attributable
Indebtedness” means, on any date, (a) in respect of any Capitalized Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP, (b) in respect of
any Synthetic Lease Obligation, the capitalized amount of the remaining lease or
similar payments under the relevant lease or other applicable agreement or
instrument that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP if such lease or other agreement or instrument
were accounted for as a Capitalized Lease, (c) all Synthetic Debt of such Person
and (d) in respect of any Securitization Transaction, the outstanding principal
amount of such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment. 4



--------------------------------------------------------------------------------



 
[executed-creditagreement011.jpg]
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related Consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto. “Australian Dollar” means the lawful currency of
Australia. “Authorization to Share Insurance Information” means the
authorization substantially in the form of Exhibit M (or such other form as
required by each of the Loan Party’s insurance companies). “Auto-Extension
Letter of Credit” has the meaning specified in Section 2.03(b). “Availability
Period” means in respect of the Revolving Facility, the period from and
including the Closing Date to the earliest of (i) the Maturity Date for the
Revolving Facility, (ii) the date of termination of the Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the Commitment of
each Revolving Lender to make Revolving Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02. “Bail-In Action”
means the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurodollar Rate plus 1.00%, subject to
the interest rate floors set forth therein; provided that if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. “Base Rate
Loan” means a Revolving Loan, a Term Loan or an Incremental Term Loan that bears
interest based on the Base Rate. “Beneficial Ownership Certification” means a
certification regarding beneficial ownership required by the Beneficial
Ownership Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. §
1010.230. “Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person 5



--------------------------------------------------------------------------------



 
[executed-creditagreement012.jpg]
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party. “Borrower” has the meaning specified in the
introductory paragraph hereto. “Borrower Materials” has the meaning specified in
Section 6.02. “Borrowing” means a Revolving Borrowing, a Swingline Borrowing or
a Term Borrowing, as the context may require. “BTFG Receivables Facility” means
that certain Revolving Uncommitted Receivables Purchase Agreement dated as of
August 7, 2018, by and among Morbark, LLC, a Michigan limited liability company
and a Guarantor hereunder, Rayco Manufacturing, LLC, an Ohio limited liability
company and a Guarantor hereunder (collectively, the “Receivable Sellers”), and
BTFG Trust, a Delaware statutory trust acting with respect to a series of such
trust known as Series 2018-1 (the “Receivable Purchaser”) as amended, extended,
renewed or otherwise modified from time to time, pursuant to which the
Receivable Sellers finance a portion or all of the accounts receivable owing to
it by the obligors set forth on Exhibit C thereto, for which the aggregate
amount of unpaid receivables outstanding at any time shall not exceed
$9,500,000. “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to interest at a rate based on the Eurodollar Rate,
means any such day that is also a London Banking Day. “Capital Expenditures”
means, with respect to any Person for any period, any expenditure in respect of
the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations). For purposes of this definition, the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount by which such purchase price exceeds the credit granted by
the seller of such equipment for the equipment being traded in at such time or
the amount of such insurance proceeds, as the case may be. “Capitalized Lease”
means any lease that has been or is required to be, in accordance with GAAP,
recorded, classified and accounted for as a capitalized lease or financing
lease. “Cash Collateralize” means to deposit in a Controlled Account or pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the L/C Issuer or Swingline Lender (as applicable) or the Lenders, as
collateral for L/C Obligations, the Obligations in respect of Swingline Loans,
or obligations of the Revolving Lenders to fund participations in respect of L/C
Obligations or Swingline Loans (as the context may require), (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Administrative Agent and the L/C
Issuer, and/or (c) if the Administrative Agent and the applicable L/C Issuer or
Swingline Lender shall agree, in their sole discretion, other credit support, in
each case, in Dollars and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer or the Swingline
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such Cash Collateral and other
credit support. 6



--------------------------------------------------------------------------------



 
[executed-creditagreement013.jpg]
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens): (a) readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
days (360) days from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof; (b) time
deposits with, or insured certificates of deposit or bankers’ acceptances of,
any commercial bank that (i) (A) is a Lender or (B) is organized under the laws
of the United States, any state thereof or the District of Columbia or is the
principal banking subsidiary of a bank holding company organized under the laws
of the United States, any state thereof or the District of Columbia, and is a
member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof; (c) commercial paper issued by any Person organized under
the laws of any state of the United States and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than one hundred eighty
(180) days from the date of acquisition thereof; (d) Investments, classified in
accordance with GAAP as current assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition; and (e)
any repurchase agreement entered into with any bank (or other commercial banking
institution of the stature referred to in clause (b)) which (i) is secured by a
fully perfected security interest in any obligation of the type described in any
of clauses (a) through (c) and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such bank (or other commercial banking institution) thereunder.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services. “Cash Management Bank” means any Person in its
capacity as a party to a Cash Management Agreement that, (a) at the time it
enters into a Cash Management Agreement with a Loan Party or any Subsidiary, is
a Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate)
becomes a Lender, is a party to a Cash Management Agreement with a Loan Party or
any Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, however, that for any of the foregoing to be
included as a “Specified Cash Management Agreement” on any date of determination
by the Administrative Agent, the applicable Cash Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have
delivered a Specified Party Designation Notice to the Administrative Agent prior
to such date of determination. 7



--------------------------------------------------------------------------------



 
[executed-creditagreement014.jpg]
“Cash Taxes” means for the Borrower and its Subsidiaries for any period, Taxes
paid or due and payable by them during such period. “CERCLA” means the
Comprehensive Environmental Response, Compensation and Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency. “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code in which the Borrower or any Loan Party is a United
States shareholder within the meaning of Section 951(b) of the Code. “Change in
Law” means the occurrence, after the Closing Date, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented. “Change of Control” means an event
or series of events by which: (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or (b) during any period of
twelve (12) consecutive months, a majority of the members of the board of
directors or other equivalent governing body of the Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was nominated, appointed
or approved by individuals referred to in clause (i) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was nominated, appointed or approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or 8



--------------------------------------------------------------------------------



 
[executed-creditagreement015.jpg]
(c) the Borrower shall cease to own and control, of record and beneficially,
directly or indirectly, 100% of the Equity Interests of each Guarantor
(excluding directors’ qualifying shares required by Law) except as otherwise
expressly permitted under this Agreement. “Class”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are Revolving Loans, Term Loans or Incremental Term Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, Term Commitment or Incremental Term Commitment. “Closing
Date” means the date hereof. “Code” means the Internal Revenue Code of 1986.
“Commitment” means a Term Commitment, an Incremental Term Commitment or a
Revolving Commitment, as the context may require. “Commodity Exchange Act” means
the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time,
and any successor statute. “Compliance Certificate” means a certificate
substantially in the form of Exhibit C. “Connection Income Taxes” means Other
Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated”
means, when used with reference to financial statements or financial statement
items of the Borrower and its Subsidiaries or any other Person, such statements
or items on a consolidated basis in accordance with the consolidation principles
of GAAP. “Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Operating Cash Flow, less (ii) Maintenance
Capital Expenditures, to (b) the sum of (i) Interest Expense, (ii) principal
payments made with respect to Indebtedness For Borrowed Money, (iii) Cash Taxes,
and (iv) dividends paid in cash by the Borrower to its shareholders, in each
case, of or by the Borrower and its Subsidiaries for the most recently completed
Measurement Period. “Consolidated Funded Debt” means, for any period, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all Indebtedness For Borrowed Money, whether
current or long-term, (including the Obligations), (b) the portion of
obligations with respect to Capitalized Leases that are capitalized in the
Consolidated balance sheet of the Borrower and its Subsidiaries, and (c) without
duplication, all Guaranties with respect to outstanding principal amounts of
Indebtedness of the type specified in subsections (a) and (b) above of Persons
other than the Borrower or any of its Subsidiaries. “Consolidated Leverage
Ratio” means, as of any date of determination, the ratio of (a) Consolidated
Funded Debt as of such date to (b) Operating Cash Flow of the Borrower and its
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period. “Consolidated Net Income” means, at any date of determination, the net
income (or loss) of the Borrower and its Subsidiaries on a Consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) unusual and infrequent gains and unusual and
infrequent losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by 9



--------------------------------------------------------------------------------



 
[executed-creditagreement016.jpg]
such Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such Measurement Period, except that the Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Borrower as described in clause (b) of this proviso).
“Consolidated Total Liabilities” means, as of any date, the total liabilities
that would be reflected on the Consolidated balance sheet of the Borrower,
prepared as of such date in accordance with GAAP. “Contractual Obligation”
means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. “Controlled Account” means each
deposit account and securities account that is subject to a Qualifying Control
Agreement. “Cost of Acquisition” means, with respect to any Acquisition, as at
the date of entering into any agreement therefor, the sum of the following
(without duplication): (a) the value of the Equity Interests of the Borrower or
any Subsidiary to be transferred in connection with such Acquisition, (b) the
amount of any cash and fair market value of other property (excluding property
described in clause (a) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (c) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Borrower or any Subsidiary in connection with such Acquisition, (d) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Borrower
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (e) all amounts paid in respect of covenants not to compete and
consulting agreements that should be recorded on the financial statements of the
Borrower and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (f) the aggregate fair market
value of all other consideration given by the Borrower or any Subsidiary in
connection with such Acquisition. For purposes of determining the Cost of
Acquisition for any transaction, the Equity Interests of the Borrower shall be
valued in accordance with GAAP. “Covered Entity” means any of the following: (a)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b). “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension. “Debtor Relief Laws” means the Bankruptcy Code of
the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement, 10



--------------------------------------------------------------------------------



 
[executed-creditagreement017.jpg]
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default. “Default Rate” means (a) with respect to any Obligation for
which a rate is specified, a rate per annum equal to two percent (2%) in excess
of the rate otherwise applicable thereto and (b) with respect to any Obligation
for which a rate is not specified or available, a rate per annum equal to the
Base Rate plus the Applicable Rate for Revolving Loans that are Base Rate Loans
plus two percent (2%), in each case, to the fullest extent permitted by
Applicable Law. “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “Defaulting Lender” means, subject to Section 2.15(b), any Lender
that (a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination. 11



--------------------------------------------------------------------------------



 
[executed-creditagreement018.jpg]
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction. “Disposed Asset Operating
Cash Flow” means with respect to each Disposition of a Person or all or
substantially all of a line of business consummated during any Measurement
Period, the actual Operating Cash Flow attributable to such Person or such line
of business during such Measurement Period on a pro forma basis as if such
Disposition occurred on the first day of such Measurement Period. “Disposition”
or “Dispose” means the sale, transfer, license, lease or other disposition
(including any Sale and Leaseback Transaction) of any property by any Loan Party
or Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the L/C Issuer, as applicable) by the applicable
Bloomberg source (or such other publicly available source for displaying
exchange rates) on date that is two (2) Business Days immediately preceding the
date of determination (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in dollars as
determined by the Administrative Agent or the L/C Issuer, as applicable using
any method of determination it deems appropriate in its sole discretion) and (c)
if such amount is denominated in any other currency, the equivalent of such
amount in dollars as determined by the Administrative Agent or the L/C Issuer,
as applicable, using any method of determination it deems appropriate in its
sole discretion. Any determination by the Administrative Agent or the L/C Issuer
pursuant to clauses (b) or (c) above shall be conclusive absent manifest error.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.06 (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)). 12



--------------------------------------------------------------------------------



 
[executed-creditagreement019.jpg]
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the L/C Issuer and as to which a Dollar Equivalent
may be readily calculated. If, after the designation by the L/C Issuer of any
currency as an Alternative Currency, any change in currency controls or exchange
regulations or any change in the national or international financial, political
or economic conditions are imposed in the country in which such currency is
issued, result in, in the reasonable opinion of the Administrative Agent and/or
L/C Issuer, (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the L/C Issuer or (d) no longer a currency in which the L/C
Issuer is willing to make L/C Credit Extensions (each of clauses (a), (b), (c),
and (d) a “Disqualifying Event”), then the L/C Issuer shall promptly notify the
Administrative Agent and the Borrower, and such country’s currency shall no
longer be an Alternative Currency until such time as the Disqualifying Event(s)
no longer exist. “Environment” means ambient air, indoor air, surface water,
groundwater, drinking water, soil, surface and subsurface strata, and natural
resources such as wetland, flora and fauna. “Environmental Laws” means any and
all federal, state, local, and foreign statutes, laws (including common law),
regulations, standards, ordinances, rules, judgments, interpretations, orders,
decrees, permits, agreements or governmental restrictions relating to pollution
or the protection of the Environment or human health (to the extent related to
exposure to hazardous materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials, air emissions and discharges to waste or public
systems. “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law, directly or
indirectly relating to (a) any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “Environmental Permit” means any permit,
certification, registration, approval, identification number, license or other
authorization required under any Environmental Law. “Equity Interests” means,
with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination. “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended, and the rules
and regulations promulgated thereunder. “ERISA Affiliate” means any trade or
business (whether or not incorporated) under common control with the Borrower
within the meaning of Sections 414(b) or (c) of the Code (and Sections 414(m)
and (o) of the Code for purposes of provisions relating to Section 412 of the
Code). 13



--------------------------------------------------------------------------------



 
[executed-creditagreement020.jpg]
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate or (i) a failure by the Borrower
or any ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or the
failure by the Borrower or any ERISA Affiliate to make any required contribution
to a Multiemployer Plan. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurodollar Rate” means: (a) for any
Interest Period with respect to a Eurodollar Rate Loan, the rate per annum equal
to the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period)
(“LIBOR”), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and (b) for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m.,
London time, two (2) London Banking Days prior to such date for Dollar deposits
with a term of one (1) month commencing that day; provided that, if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. “Eurodollar Rate Loan” means a Revolving Loan, a
Term Loan or an Incremental Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”. “Event of Default” has the
meaning specified in Section 8.01. “Excluded Swap Obligation” means, with
respect to any Guarantor, any Swap Obligation if, and to the extent that, all or
a portion of the Guaranty of such Guarantor of, or the grant by such Guarantor
of a Lien to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.11 and any
other “keepwell”, support or other agreement for the benefit of such 14



--------------------------------------------------------------------------------



 
[executed-creditagreement021.jpg]
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or grant by such
Guarantor of a Lien, becomes effective with respect to such Swap Obligation. If
a Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or Lien is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Sections 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Existing Credit Agreement” has the
meaning specified in the Preliminary Statements hereto. “Existing Letters of
Credit” means those certain letters of credit set forth on Schedule 1.01(d)
(inclusive of the KeyBank L/Cs). “Existing Loans” has the meaning set forth in
Section 11.22(b). “Exiting Lender” has the meaning set forth in Section
11.22(b). “Facility” means the Term Facility, an Incremental Term Facility or
the Revolving Facility, as the context may require. “Facility Termination Date”
means the date as of which all of the following shall have occurred: (a) the
Aggregate Commitments have terminated, (b) all Obligations have been paid in
full (other than contingent indemnification obligations), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto satisfactory to the Administrative Agent
and the L/C Issuer shall have been made). “FASB ASC” means the Accounting
Standards Codification of the Financial Accounting Standards Board. “FATCA”
means Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code. “Federal Funds Rate” means, for any day, the
rate per annum calculated by the Federal Reserve Bank of New York based on such
day’s federal funds transactions by depository institutions (as determined in
such manner as the Federal Reserve Bank of New York shall set forth on its
public website from time to 15



--------------------------------------------------------------------------------



 
[executed-creditagreement022.jpg]
time) and published on the next succeeding Business Day by the Federal Reserve
Bank of New York as the federal funds effective rate; provided that if the
Federal Funds Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. “Fee Letters” means,
collectively, (a) the administrative agency fee letter, dated September 16,
2019, among the Borrower, the Administrative Agent and BofA Securities, Inc.,
(b) the joint fee letter, dated September 16, 2019, between the Borrower, the
Arrangers, Bank of America and Wells Fargo Bank, National Association, and (c)
the fee letter, dated September 16, 2019 between the Borrower, Wells Fargo Bank,
National Association, and Wells Fargo Securities, LLC. “Foreign Lender” means
(a) if the Borrower is a U.S. Person, a Lender that is not a U.S. Person, and
(b) if the Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Subsidiary” means any Subsidiary that is not a
Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fronting Exposure” means, at any time there is a
Defaulting Lender that is a Revolving Lender, (a) with respect to the L/C
Issuer, such Defaulting Lender’s Applicable Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders or Cash
Collateralized in accordance with the terms hereof. “FSHCO” means any Subsidiary
substantially all of the assets of which constitute the Equity Interests of
CFCs. “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank). “Guarantee” means, as to any Person, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of the kind described in clauses (a)
through (g) of the definition thereof or other obligation payable or performable
by another Person 16



--------------------------------------------------------------------------------



 
[executed-creditagreement023.jpg]
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning. “Guaranteed Obligations” has the meaning set
forth in Section 10.01. “Guarantors” means, collectively, (a) the Domestic
Subsidiaries of the Borrower set forth on Schedule 5.20(b) and those other
Domestic Subsidiaries as may from time to time become parties to this Agreement
pursuant to Section 6.13, and (b) with respect to Additional Guaranteed
Obligations owing by any Loan Party or any of its Subsidiaries and any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 10.01 and 10.11) under the Guaranty, the Borrower. “Guaranty” means,
collectively, the Guarantee made by the Guarantors under Article X in favor of
the Specified Parties, together with each other guaranty delivered pursuant to
Section 6.13. “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, natural gas, natural
gas liquids, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, toxic mold, infectious or medical wastes and all other
substances, wastes, chemicals, pollutants, contaminants or compounds of any
nature in any form regulated pursuant to any Environmental Law. “Hedge Bank”
means any Person in its capacity as a party to a Swap Contract that, (a) at the
time it enters into a Swap Contract not prohibited under Articles VI or VII, is
a Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate)
becomes a Lender, is a party to a Swap Contract not prohibited under Articles VI
or VII, in each case, in its capacity as a party to such Swap Contract (even if
such Person ceases to be a Lender or such Person’s Affiliate ceased to be a
Lender); provided, in the case of a Specified Hedge Agreement with a Person who
is no longer a Lender (or Affiliate of a Lender), such Person shall be
considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Specified Hedge Agreement and provided further
that for any of the foregoing to be included as a “Specified Hedge Agreement” on
any date of determination by the Administrative Agent, the applicable Hedge Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Specified Party Designation Notice to the
Administrative Agent prior to such date of determination. “Impacted Loans” has
the meaning assigned to such term in Section 3.03(a). “Incremental Agreement”
has the meaning specified in Section 2.16(f). 17



--------------------------------------------------------------------------------



 
[executed-creditagreement024.jpg]
“Incremental Commitments” means Incremental Revolving Commitments and/or the
Incremental Term Commitments. “Incremental Effective Date” has the meaning
specified in Section 2.16(f). “Incremental Revolving Commitment” has the meaning
assigned to such term in Section 2.16(a). “Incremental Revolving Commitment
Lender” has the meaning specified in Section 2.16(g). “Incremental Term
Commitment” has the meaning assigned to such term in Section 2.16(a).
“Incremental Term Facility” means, at any time, (a) on or prior to an
Incremental Effective Date, the aggregate amount of any Incremental Term
Commitments in respect of Incremental Term Loans at such time and (b)
thereafter, the aggregate principal amount of the Incremental Term Loans of all
Incremental Term Lenders outstanding at such time. “Incremental Term Lender”
means a Lender with an Incremental Term Commitment in respect of Incremental
Term Loans or an outstanding Incremental Term Loan. “Incremental Term Loan
Maturity Date” has the meaning assigned to such term in Section 2.16(c)(ii).
“Incremental Term Loans” means any loans made pursuant to any Incremental Term
Commitments. “Incremental Term Note” means a promissory note made by the
Borrower in favor of an Incremental Term Lender evidencing Incremental Term
Loans made by such Incremental Term Lender, substantially in the form of Exhibit
K. “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (c) net obligations of such Person under
any Swap Contract; (d) all obligations (including, without limitation, earnout
obligations) of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and not past due for more than sixty (60) days after the date on which such
trade account was created); (e) indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; 18



--------------------------------------------------------------------------------



 
[executed-creditagreement025.jpg]
(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interest in such Person or any other
Person or any warrant, right or option to acquire such Equity Interest, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends; and (h)
all Guarantees of such Person in respect of any of the foregoing. For all
purposes hereof, the Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. “Indebtedness For Borrowed Money” means, as of any date with
respect to the Borrower and its Subsidiaries on a Consolidated basis and without
duplication, (i) all Indebtedness represented by notes, bonds, debentures or
other evidences of indebtedness, for the repayment of money borrowed, (ii) all
Indebtedness representing deferred payment of the purchase price of property,
(iii) all Indebtedness under any Capitalized Lease, (iv) all Indebtedness under
any Guaranty, and (v) all Indebtedness secured by a Lien on any property or
asset. “Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes. “Indemnitee” has the meaning
specified in Section 11.04(b). “Information” has the meaning specified in
Section 11.07(a). “Intercompany Debt” has the meaning specified in Section
7.02(d). “Interest Expense” means, for the Borrower and its Subsidiaries on a
Consolidated basis for any period, total interest expense in respect of
Consolidated Total Liabilities payable during such period, including, without
limitation, all commissions, discounts, and other fees and charges with respect
to letters of credit, all as determined in accordance with GAAP. “Interest
Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date of the Facility
under which such Loan was made; provided, however, that if any Interest Period
for a Eurodollar Rate Loan exceeds three (3) months, the respective dates that
fall every three (3) months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swingline
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swingline
Loans being deemed made under the Revolving Facility for purposes of this
definition). “Interest Period” means, as to each Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
converted to or continued as a Eurodollar Rate Loan and ending on 19



--------------------------------------------------------------------------------



 
[executed-creditagreement026.jpg]
the date one (1), two (2), three (3) or six (6) months thereafter (in each case,
subject to availability), as selected by the Borrower in its Loan Notice;
provided that: (a) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and (c) no Interest Period shall extend
beyond the Maturity Date of the Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. “Involuntary Disposition” means any loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
property of any Loan Party or any Subsidiary. “IRS” means the United States
Internal Revenue Service. “ISP” means the International Standby Practices,
International Chamber of Commerce Publication No. 590 (or such later version
thereof as may be in effect at the applicable time). “Issuer Documents” means
with respect to any Letter of Credit, the Letter of Credit Application, and any
other document, agreement and instrument entered into by the L/C Issuer and the
Borrower (or any Subsidiary) or in favor of the L/C Issuer and relating to such
Letter of Credit. “Joinder Agreement” means a joinder agreement substantially in
the form of Exhibit D executed and delivered in accordance with the provisions
of Section 6.13. “KeyBank L/Cs” mean those certain letters of credit set forth
on Schedule 1.01(e), provided that such L/Cs shall not be renewed beyond the
stated expiration dates set forth on Schedule 1.01(e). “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. 20



--------------------------------------------------------------------------------



 
[executed-creditagreement027.jpg]
“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage. “L/C Borrowing” means an extension of credit
resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Revolving Borrowing. “L/C
Commitment” means, with respect to the L/C Issuer, the commitment of the L/C
Issuer to issue Letters of Credit hereunder. The initial amount of the L/C
Issuer’s L/C Commitment is set forth on Schedule 2.03. “L/C Credit Extension”
means, with respect to any Letter of Credit, the issuance thereof or extension
of the expiry date thereof, or the increase of the amount thereof. “L/C
Disbursement” means any payment made by the L/C Issuer pursuant to a Letter of
Credit. “L/C Issuer” means (i) Bank of America, through itself or through one of
its designated Affiliates or branch offices, in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder and (ii) solely with respect to the KeyBank L/Cs, KeyBank National
Association. “L/C Obligations” means, as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts (including all L/C Borrowings).
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. “Lender” means each of the Persons identified
as a “Lender” on the signature pages hereto, each other Person that becomes a
“Lender” in accordance with this Agreement and, their successors and assigns
and, unless the context requires otherwise, includes the Swingline Lender.
“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate. “Letter of Credit” means any letter of credit
issued hereunder and shall include the Existing Letters of Credit. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer. “Letter of Credit Fee” has the meaning specified in Section
2.03(l). “Letter of Credit Sublimit” means, as of any date of determination, an
amount equal to the lesser of (a) $10,000,000 and (b) the Revolving Facility.
The Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility. “LIBOR” has the meaning specified in the definition of Eurodollar
Rate. 21



--------------------------------------------------------------------------------



 
[executed-creditagreement028.jpg]
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time). “LIBOR Successor Rate” has the meaning
specified in Section 3.03(c). “LIBOR Successor Rate Conforming Changes” has the
meaning specified in Section 3.03(f). “Lien” means any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
otherwise), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement (including consignments), any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing). “Loan” means an
extension of credit by a Lender to the Borrower under Article II in the form of
a Term Loan, an Incremental Term Loan, a Revolving Loan or a Swingline Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letters, (e) each Issuer Document, (f) each Joinder
Agreement, (g) any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14, (h) each Incremental Agreement and
(i) all other certificates, agreements, documents and instruments executed and
delivered, in each case, by or on behalf of any Loan Party pursuant to the
foregoing (but specifically excluding any Specified Hedge Agreement or any
Specified Cash Management Agreement) and any amendments, modifications or
supplements thereto or to any other Loan Document or waivers hereof or to any
other Loan Document; provided, however, that for purposes of Section 11.01,
“Loan Documents” shall mean this Agreement and the Guaranty. “Loan Notice” means
a notice of (a) a Borrowing, (b) a conversion of Loans from one Type to the
other, or (c) a continuation of Eurodollar Rate Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit E or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower. “Loan Parties” means, collectively, the Borrower and
each Guarantor. “London Banking Day” means any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market. “Maintenance Capital Expenditures” means Capital Expenditures incurred
by the Borrower or its Subsidiaries in connection with the replacement or
maintenance of equipment or other fixed assets of the Borrower and its
Subsidiaries. “Master Agreement” has the meaning set forth in the definition of
“Swap Contract.” “Material Acquisition” means a Permitted Acquisition for which
the aggregate Cost of Acquisition paid by the Loan Parties is in excess of
$90,000,000. “Material Adverse Effect” means (a) a material adverse change in,
or a material adverse effect upon, the operations, business, assets, properties,
liabilities (actual or contingent), condition (financial or otherwise) of the
Loan Parties and their respective Subsidiaries taken as a whole; or (b) a
material adverse 22



--------------------------------------------------------------------------------



 
[executed-creditagreement029.jpg]
effect on (i) the rights, remedies and benefits available to, or conferred upon,
the Administrative Agent or any Lender under any Loan Documents; (ii) the
ability of any Loan Party to perform its Obligations under any Loan Document to
which it is a party, or (iii) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. “Material Contract” means, with respect to any Person, each contract,
agreement, permit or license, written or oral, of such Person as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. “Maturity Date” means (a) with respect to the Revolving
Facility, October 24, 2024, (b) with respect to the Term Facility, October 24,
2024 and (c) with respect to any Incremental Term Facility, the maturity date
set forth in the Incremental Agreement for such Incremental Term Facility;
provided, however, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day. “Measurement Period”
means a period of four (4) consecutive fiscal quarters, which, at any date of
determination unless otherwise specified herein, shall be the most recently
completed four (4) fiscal quarters of the Borrower. “Minimum Collateral Amount”
means, at any time, (a) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105% of the Fronting Exposure of
the L/C Issuer with respect to Letters of Credit issued and outstanding at such
time and (b) otherwise, an amount determined by the Administrative Agent and the
L/C Issuer in their sole discretion. “Moody’s” means Moody’s Investors Service,
Inc. and any successor thereto. “Morbark” has the meaning specified in the
Preliminary Statements hereto. “Morbark Acquisition” has the meaning specified
in the Preliminary Statements hereto. “Morbark Acquisition Agreement” has the
meaning specified in the Preliminary Statements hereto. “Morbark Acquisition
Related Documents” means, collectively, the Morbark Acquisition Agreement and
each other material agreement entered into in relation thereto. “Morbark
Holdings” has the meaning specified in the Preliminary Statements hereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions. “Multiple Employer
Plan” means a Plan which has two or more contributing sponsors (including the
Borrower or any ERISA Affiliate) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA. “Net Cash
Proceeds” means the aggregate cash or Cash Equivalents proceeds received by any
Loan Party in respect of any Disposition or Involuntary Disposition, net of (a)
direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees and sales commissions), (b) taxes
paid or payable as a result thereof and (c) the amount necessary to retire any
Indebtedness secured by a Permitted Lien on the related property; it being
understood that “Net Cash 23



--------------------------------------------------------------------------------



 
[executed-creditagreement030.jpg]
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any Loan Party in any Disposition or Involuntary Disposition.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders. “Non-Defaulting Lender” means, at any time, each Lender that
is not a Defaulting Lender at such time. “Non-Extension Notice Date” has the
meaning specified in Section 2.03(b). “Note” means a Term Note, an Incremental
Term Note or a Revolving Note, as the context may require. “Notice of Loan
Prepayment” means a notice of prepayment with respect to a Loan, which shall be
substantially in the form of Exhibit N or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer. “NPL” means
the National Priorities List under CERCLA. “Obligations” means (a) all advances
to, and debts, liabilities, obligations, covenants and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan, or Letter
of Credit and (b) all costs and expenses incurred in connection with enforcement
and collection of the foregoing, including the fees, charges and disbursements
of counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, expenses and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof pursuant
to any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest, expenses and fees are
allowed claims in such proceeding; provided that, without limiting the
foregoing, the Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor. “OFAC” means the Office of Foreign
Assets Control of the United States Department of the Treasury. “Operating Cash
Flow” means, for the Borrower and its Subsidiaries on a Consolidated basis, for
any period, the sum of Consolidated Net Income, less income or plus loss from
discontinued operations and extraordinary items, less gains or plus losses from
the sale of assets, plus income tax expense, plus interest expense, plus
depreciation, depletion, amortization and other non-cash charges, plus Target
Operating Cash Flow, and less Disposed Asset Operating Cash Flow, each as
determined in accordance with GAAP. “Organization Documents” means, (a) with
respect to any corporation, the charter or certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement or limited liability company agreement (or equivalent or
comparable documents with respect to any non-U.S. jurisdiction); (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization (or equivalent or comparable documents with respect to
any non- 24



--------------------------------------------------------------------------------



 
[executed-creditagreement031.jpg]
U.S. jurisdiction) and (d) with respect to all entities, any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction). “Other Connection Taxes”
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). “Other Taxes” means all present or
future stamp, court or documentary, intangible, recording, filing or similar
Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Incremental Term
Loans, Revolving Loans and Swingline Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Term Loans, Incremental Term Loans, Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d). “Participant
Register” has the meaning specified in Section 11.06(d). “Patriot Act” has the
meaning specified in Section 11.19. “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Funding Rules” means the rules of the Code and ERISA
regarding minimum funding standards with respect to Pension Plans and set forth
in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304
and 305 of ERISA. “Pension Plan” means any employee pension benefit plan
(including a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Borrower and any ERISA Affiliate or with respect to
which the Borrower or any ERISA Affiliate has any liability and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code. “Permitted Acquisition” means an Acquisition by a
Loan Party (the Person or division, line of business or other business unit of
the Person to be acquired in such Acquisition shall be referred to herein as the
“Target”), in each case that is a type of business (or assets used in a type of
business) permitted to be engaged in by the Borrower and its Subsidiaries
pursuant to the terms of this Agreement, in each case so long as: 25



--------------------------------------------------------------------------------



 
[executed-creditagreement032.jpg]
(a) no Default or Event of Default shall then exist or would exist after giving
effect thereto; (b) after giving effect to the Acquisition on a pro forma basis,
the Loan Parties are in Pro Forma Compliance; (c) the Borrower shall comply, and
cause the Target to comply, with the terms of Section 6.13 to the extent
applicable; and (d) the Administrative Agent and the Lenders shall have received
not less than five (5) Business Days prior to the consummation of any Permitted
Acquisition or series of related Permitted Acquisitions with an aggregate Cost
of Acquisition in excess of $45,000,000, a Permitted Acquisition Certificate,
executed by a Responsible Officer of the Borrower (i) certifying that such
Permitted Acquisition complies with the requirements of this Agreement, (ii)
demonstrating the Loan Parties’ Pro Forma Compliance, and (iii) including a
calculation of the Target Operating Cash Flow (as if the business, assets or
Person acquired had been acquired on the first (1st) day of the Measurement
Period for which such pro forma financial statements are delivered) during such
Measurement Period. “Permitted Acquisition Certificate” means a certificate
substantially the form of Exhibit F or any other form approved by the
Administrative Agent. “Permitted Liens” has the meaning set forth in Section
7.01. “Permitted Transfers” means (a) Dispositions of inventory in the ordinary
course of business; (b) Dispositions of property to any Loan Party; (c)
Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Loan
Parties; and (e) the sale or disposition of Cash Equivalents for fair market
value. “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity. “Plan” means any employee benefit plan within the
meaning of Section 3(3) of ERISA (including a Pension Plan), maintained for
employees of the Borrower or any ERISA Affiliate or any such Plan to which the
Borrower or any ERISA Affiliate is required to contribute on behalf of any of
its employees. “Platform” has the meaning specified in Section 6.02. “Pro Forma
Compliance” means, with respect to any transaction, that such transaction does
not cause, create or result in a Default after giving pro forma effect, based
upon the results of operations for the most recently completed Measurement
Period to (a) such transaction and (b) all other transactions which are
contemplated or required to be given pro forma effect hereunder that have
occurred on or after the first day of the relevant Measurement Period. “PTE”
means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time. “Public Lender”
has the meaning specified in Section 6.02. “Purchaser” has the meaning specified
in the Preliminary Statements hereto. 26



--------------------------------------------------------------------------------



 
[executed-creditagreement033.jpg]
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D). “QFC
Credit Support” has the meaning specified in Section 11.21. “Qualified ECP
Guarantor” means, at any time, each Loan Party with total assets exceeding
$10,000,000 or that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. “Qualifying Control Agreement” means an agreement,
among a Loan Party, a depository institution or securities intermediary and the
Administrative Agent, which agreement is in form and substance acceptable to the
Administrative Agent and which provides the Administrative Agent with “control”
(as such term is used in Article 9 of the UCC) over the deposit account(s) or
securities account(s) described therein. “Recipient” means the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder. “Register”
has the meaning specified in Section 11.06(c). “Regulation U” means Regulation U
of the FRB, as in effect from time to time and all official rulings and
interpretations thereunder or thereof. “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors, consultants,
service providers and representatives of such Person and of such Person’s
Affiliates. “Release” means any release, spill, emission, discharge, deposit,
disposal, leaking, pumping, pouring, dumping, emptying, injection or leaching
into the Environment, or into, from or through any building, structure or
facility. “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA, other than events for which the thirty (30) day notice period
has been waived. “Request for Credit Extension” means (a) with respect to a
Borrowing, conversion or continuation of Term Loans, Incremental Term Loans or
Revolving Loans, a Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swingline Loan, a
Swingline Loan Notice. “Required Class Lenders” means, at any time with respect
to any Class of Loans or Commitments, Lenders having Total Credit Exposures with
respect to such Class representing more than 50% of the Total Credit Exposures
of all Lenders of such Class. The Total Credit Exposure of any Defaulting Lender
with respect to such Class shall be disregarded in determining Required Class
Lenders at any time. “Required Incremental Term Lenders” means, at any time,
Incremental Term Lenders having Total Incremental Term Credit Exposures
representing more than 50% of the Total Incremental Term Credit Exposures of all
Incremental Term Lenders. The Total Incremental Term Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Incremental Term
Lenders at any time. 27



--------------------------------------------------------------------------------



 
[executed-creditagreement034.jpg]
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the L/C Issuer, as the case may be, in making such
determination. “Required Revolving Lenders” means, at any time, Revolving
Lenders having Total Revolving Exposures representing more than 50% of the Total
Revolving Exposures of all Revolving Lenders. The Total Revolving Exposure of
any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that, the amount of any participation in any
Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or the
L/C Issuer, as the case may be, in making such determination. “Required Term
Lenders” means, at any time, Term Lenders having Total Term Credit Exposures
representing more than 50% of the Total Term Credit Exposures of all Term
Lenders. The Total Term Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Term Lenders at any time. “Resignation
Effective Date” has the meaning set forth in Section 9.06(a). “Responsible
Officer” means the chief executive officer, president, executive vice-president,
vice- president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01(b), the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent. “Restricted Payment” means (a) any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Equity Interests of the Borrower or any of its Subsidiaries, now or
hereafter outstanding, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares (or equivalent) of any class of Equity Interests of the Borrower or any
of its Subsidiaries, now or hereafter outstanding, (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, and (d) any
payment with respect to any earnout obligation. “Revaluation Date” means with
respect to any Letter of Credit, each of the following: (a) each date of
issuance, amendment and/or extension of a Letter of Credit denominated in an
Alternative Currency, (b) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, (c) in the case of all
Existing Letters of Credit denominated in Alternative Currencies, the Closing
Date, and (d) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require. 28



--------------------------------------------------------------------------------



 
[executed-creditagreement035.jpg]
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b). “Revolving Commitment” means, as to each Revolving Lender, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section
2.01(b), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swingline Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 1.01(b) under the caption “Revolving Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any Incremental Agreement, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement; it being
understood that a Lender’s Revolving Commitment shall include any Incremental
Revolving Commitments of such Lender. The Revolving Commitment of all of the
Revolving Lenders on the Closing Date shall be $350,000,000. “Revolving
Exposure” means, as to any Lender at any time, the aggregate principal amount at
such time of its outstanding Revolving Loans and such Lender’s participation in
L/C Obligations and Swingline Loans at such time. “Revolving Facility” means, at
any time, the aggregate amount of the Revolving Lenders’ Revolving Commitments
at such time. “Revolving Lender” means, at any time, (a) so long as any
Revolving Commitment is in effect, any Lender that has a Revolving Commitment at
such time or (b) if the Revolving Commitments have terminated or expired, any
Lender that has a Revolving Loan or a participation in L/C Obligations or
Swingline Loans at such time. “Revolving Loan” has the meaning specified in
Section 2.01(b). “Revolving Note” means a promissory note made by the Borrower
in favor of a Revolving Lender evidencing Revolving Loans or Swingline Loans, as
the case may be, made by such Revolving Lender, substantially in the form of
Exhibit G. “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc., and any successor thereto. “Sale and Leaseback Transaction”
means, with respect to any Loan Party or any Subsidiary, any arrangement,
directly or indirectly, with any Person whereby such Loan Party or such
Subsidiary shall sell or transfer any property used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred. “Sanction(s)”
means any sanction administered or enforced by the United States Government
(including, without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions
authority. “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
29



--------------------------------------------------------------------------------



 
[executed-creditagreement036.jpg]
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Sellers” has the meaning specified in the Preliminary Statements hereto.
“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of such date,
determined in accordance with GAAP. “Solvency Certificate” means a solvency
certificate in form and substance reasonably satisfactory to the Administrative
Agent. “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability. “Specified Cash Management Agreement” means any Cash Management
Agreement between the any Loan Party and any Cash Management Bank. “Specified
Hedge Agreement” means any interest rate, currency, foreign exchange, or
commodity Swap Contract not prohibited under Article VI or VII between any Loan
Party and any Hedge Bank. “Specified Loan Party” means any Loan Party that is
not then an “eligible contract participant” under the Commodity Exchange Act
(determined prior to giving effect to Section 10.11). “Specified Obligations”
means all Obligations and all Additional Guaranteed Obligations. “Specified
Parties” means, collectively, the Administrative Agent, the Lenders, the L/C
Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05. “Specified Party Designation Notice” means a notice
from any Lender or an Affiliate of a Lender substantially in the form of Exhibit
H. “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Supported QFC” has the meaning
specified in Section 11.21. 30



--------------------------------------------------------------------------------



 
[executed-creditagreement037.jpg]
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. “Swap
Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender). “Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04. “Swingline Commitment” means, as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule 2.01 hereof or (b) if such Lender
has entered into an Assignment and Assumption or has otherwise assumed a
Swingline Commitment after the Closing Date, the amount set forth for such
Lender as its Swingline Commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.06(c). “Swingline Lender” means Bank
of America in its capacity as provider of Swingline Loans, or any successor
swingline lender hereunder. “Swingline Loan” has the meaning specified in
Section 2.04(a). “Swingline Loan Notice” means a notice of a Swingline Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
I or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Swingline Sublimit” means an amount equal
to the lesser of (a) $5,000,000 and (b) the Revolving Facility. The Swingline
Sublimit is part of, and not in addition to, the Revolving Facility. “Synthetic
Debt” means, with respect to any Person as of any date of determination thereof,
all obligations of such Person in respect of transactions entered into by such
Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function 31



--------------------------------------------------------------------------------



 
[executed-creditagreement038.jpg]
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP. “Synthetic Lease
Obligation” means the monetary obligation of a Person under (a) a so-called
synthetic, off-balance sheet or tax retention lease, or (b) an agreement for the
use or possession of property (including Sale and Leaseback Transactions), in
each case, creating obligations that do not appear on the balance sheet of such
Person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment). “Target” has the meaning set forth in the definition of
“Permitted Acquisition.” “Target Operating Cash Flow” means, with respect to
each Permitted Acquisition consummated during any Measurement Period, the actual
Operating Cash Flow attributable to the Target of such Permitted Acquisition
during such Measurement Period on a pro forma basis as if such Permitted
Acquisition occurred on the first day of such Measurement Period. “Taxes” means
all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto. “Term Borrowing” means a borrowing consisting of
simultaneous Term Loans or Incremental Term Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the Term Lenders or Incremental Term Lenders, as applicable, pursuant to Article
II. “Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 1.01(b) under the caption “Term Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The Term
Commitment of all of the Term Lenders on the Closing Date shall be $300,000,000.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time. “Term Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time. “Term Loan” means
an advance made by any Term Lender under the Term Facility. “Term Note” means a
promissory note made by the Borrower in favor of a Term Lender evidencing Term
Loans made by such Term Lender, substantially in the form of Exhibit J.
“Threshold Amount” means $7,500,000. “Total Credit Exposure” means, as to any
Lender at any time, the unused Commitments, Revolving Exposure and Outstanding
Amount of all Term Loans and Incremental Term Loans of such Lender at such time.
32



--------------------------------------------------------------------------------



 
[executed-creditagreement039.jpg]
“Total Incremental Term Credit Exposure” means, as to any Incremental Term
Lender at any time, the Outstanding Amount of all Incremental Term Loans of such
Incremental Term Lender at such time. “Total Revolving Exposure” means, as to
any Revolving Lender at any time, the unused Commitments and Revolving Exposure
of such Revolving Lender at such time. “Total Revolving Outstandings” means the
aggregate Outstanding Amount of all Revolving Loans, Swingline Loans and L/C
Obligations. “Total Term Credit Exposure” means, as to any Term Lender at any
time, the Outstanding Amount of all Term Loans of such Term Lender at such time.
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are
intended to be a party, (b) the consummation of the Morbark Acquisition, (c) the
entering into by the Loan Parties and their applicable Subsidiaries of the
Morbark Acquisition Related Documents to which they are or are intended to be a
party and (d) the payment of fees and expenses incurred in connection with the
consummation of the foregoing. “Type” means, with respect to a Loan, its
character as a Base Rate Loan or a Eurodollar Rate Loan. “UCC” means the Uniform
Commercial Code as in effect in the State of New York. “UCP” means the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time). “United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(f). “U.S. Loan
Party” means any Loan Party that is organized under the laws of the United
States, any state thereof for the District of Columbia. “U.S. Person” means any
Person that is a “United States Person” as defined in Section 7701(a)(30) of the
Code. “U.S. Special Resolution Regimes” has the meaning specified in Section
11.21. “U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(3). “Voting Stock” means, with respect to any Person, Equity
Interests issued by such Person the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even though the right to
so vote has been suspended by the happening of such contingency. “Withholding
Agent” means the Borrower and the Administrative Agent. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. 33



--------------------------------------------------------------------------------



 
[executed-creditagreement040.jpg]
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document: (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law, rule
or regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. (b) In the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.” (c) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document. (d) Any reference
herein to a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). 1.03 Accounting Terms. (a) Generally. All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity 34



--------------------------------------------------------------------------------



 
[executed-creditagreement041.jpg]
with, GAAP applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein, (i)
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470–20 on financial liabilities shall be disregarded, and (ii)
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under FASB ASC Topic 825 “Financial
Instruments” (or any other financial accounting standard having a similar result
or effect) to value any Indebtedness of the Borrower or any Subsidiary at “fair
value”, as defined therein. For purposes of determining the amount of any
outstanding Indebtedness, no effect shall be given to any election by the
Borrower to measure an item of Indebtedness using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification 825–10–25
(formerly known as FASB 159) or any similar accounting standard). (b) Changes in
GAAP. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. (c) Pro
Forma Treatment. Without duplication of any other provisions regarding pro forma
treatment herein, each Disposition of all or substantially all of a line of
business, and each Permitted Acquisition, by the Borrower and its Subsidiaries
that is consummated during any Measurement Period shall, for purposes of
determining compliance with the financial covenants set forth in Section 7.11
and for purposes of determining the Applicable Rate, be given pro forma effect
as of the first day of such Measurement Period. 1.04 Rounding. Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Times of
Day. Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). 1.06 Letter of
Credit Amounts. Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the Dollar Equivalent of the stated
amount of such Letter of Credit in effect at such time; provided, 35



--------------------------------------------------------------------------------



 
[executed-creditagreement042.jpg]
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. 1.07 UCC Terms. Terms defined
in the UCC in effect on the Closing Date and not otherwise defined herein shall,
unless the context otherwise indicates, have the meanings provided by those
definitions. Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect. 1.08 Exchange Rates; Currency
Equivalents. (a) The Administrative Agent or the L/C Issuer, as applicable,
shall determine the Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Dollar
Equivalent shall become effective as of such Revaluation Date and shall be the
Dollar Equivalent of such amounts until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the L/C Issuer, as applicable. (b) Wherever in this
Agreement in connection with the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be. (c) The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rates
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes. 1.09
Additional Alternative Currencies. (a) The Borrower may from time to time
request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is an Eligible Currency. Such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer. (b) Any such
request shall be made to the Administrative Agent not later than 11:00 a.m.,
twenty (20) Business Days prior to the date of the desired L/C Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
L/C Issuer, in their sole discretion). The Administrative Agent shall promptly
notify the L/C Issuer thereof. The L/C Issuer shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit, as the case may be, in such requested currency. 36



--------------------------------------------------------------------------------



 
[executed-creditagreement043.jpg]
(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower. If the Administrative Agent and L/C Issuer do not
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Borrower. ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS 2.01 Loans. (a) Term Borrowing. Subject to the
terms and conditions set forth herein, each Term Lender severally agrees to make
a single loan to the Borrower, in Dollars, on the Closing Date in an amount not
to exceed such Term Lender’s Applicable Percentage of the Term Facility. The
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the Term
Facility. Term Borrowings repaid or prepaid may not be reborrowed. Term Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein;
provided, however, any Term Borrowing made on the Closing Date or any of the
three (3) Business Days following the Closing Date shall be made as Base Rate
Loans. (b) Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Revolving Facility, and (ii)
the Revolving Exposure of any Lender shall not exceed such Revolving Lender’s
Revolving Commitment. Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow Revolving Loans, prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein; provided, however, any Revolving Borrowings
made on the Closing Date or any of the three (3) Business Days following the
Closing Date shall be made as Base Rate Loans. 2.02 Borrowings, Conversions and
Continuations of Loans. (a) Notice of Borrowing. Each Borrowing, each conversion
of Loans from one Type to the other, and each continuation of Eurodollar Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by: (i) telephone or (ii) a Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (B) on the requested date of any Borrowing of Base Rate Loans.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan,
if less, the entire principal thereof then outstanding). Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a 37



--------------------------------------------------------------------------------



 
[executed-creditagreement044.jpg]
whole multiple of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Each Loan Notice and each telephonic notice shall specify (I)
the applicable Facility and whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Loans, as
the case may be, under such Facility, (II) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(III) the principal amount of Loans to be borrowed, converted or continued, (IV)
the Type of Loans to be borrowed or to which existing Loans are to be converted,
and (V) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a Eurodollar Rate Loan. (b) Advances.
Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Appropriate Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). In the case of a
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Loan Notice with respect to a Revolving Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above. (c) Eurodollar Rate Loans. Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans. (d) Interest Rates. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrower and the Lenders in the
absence of manifest error. (e) Interest Periods. After giving effect to all Term
Borrowings, all conversions of Term Loans and Incremental Term Loans from one
Type to the other, and all continuations of Term Loans and Incremental Term
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect in respect of the Term Facility and the Incremental Term Facility.
After giving 38



--------------------------------------------------------------------------------



 
[executed-creditagreement045.jpg]
effect to all Revolving Borrowings, all conversions of Revolving Loans from one
Type to the other, and all continuations of Revolving Loans as the same Type,
there shall not be more than five (5) Interest Periods in effect in respect of
the Revolving Facility. (f) Cashless Settlement Mechanism. Notwithstanding
anything to the contrary in this Agreement, any Lender may exchange, continue or
rollover all or the portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent and such Lender. 2.03 Letters of Credit. (a)
The Letter of Credit Commitment. Subject to the terms and conditions set forth
herein, in addition to the Loans provided for in Section 2.01, the Borrower may
request that the L/C Issuer, in reliance on the agreements of the Revolving
Lenders set forth in this Section 2.03, issue, at any time and from time to time
during the Availability Period, Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for its own account or the account of any of
its Subsidiaries in such form as is acceptable to the Administrative Agent and
the L/C Issuer in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Revolving Commitments. (b) Notice
of Issuance, Amendment, Extension, Reinstatement or Renewal. (i) To request the
issuance of a Letter of Credit (or the amendment of the terms and conditions,
extension of the terms and conditions, extension of the expiration date, or
reinstatement of amounts paid, or renewal of an outstanding Letter of Credit),
the Borrower shall deliver (or transmit by electronic communication, if
arrangements for doing so have been approved by the L/C Issuer) to the L/C
Issuer and to the Administrative Agent not later than 11:00 a.m. at least two
(2) Business Days (or such later date and time as the Administrative Agent and
the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, extended, reinstated or renewed, and specifying the
date of issuance, amendment, extension, reinstatement or renewal (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (d) of this Section 2.03), the amount of such Letter of
Credit, the name and address of the beneficiary thereof, the purpose and nature
of the requested Letter of Credit and such other information as shall be
necessary to prepare, amend, extend, reinstate or renew such Letter of Credit.
If requested by the L/C Issuer, the Borrower also shall submit a letter of
credit application and reimbursement agreement on the L/C Issuer’s standard form
in connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the L/C Issuer relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. (ii) If the Borrower so requests
in any applicable Letter of Credit Application (or the amendment of an
outstanding Letter of Credit), the L/C Issuer may, in its sole discretion, agree
to issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit shall permit the L/C Issuer to prevent any such extension at least
once in each 39



--------------------------------------------------------------------------------



 
[executed-creditagreement046.jpg]
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon by the Borrower and the L/C Issuer at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiration date
not later than the date permitted pursuant to Section 2.03(d); provided, that
the L/C Issuer shall not (A) permit any such extension if (1) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its extended form under the terms hereof
(except that the expiration date may be extended to a date that is no more than
one (1) year from the then-current expiration date) or (2) it has received
notice (which may be in writing or by telephone (if promptly confirmed in
writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (B) be obligated
to permit such extension if it has received notice (which may be in writing or
by telephone (if promptly confirmed in writing)) on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension. (c)
Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (w) the aggregate
amount of the outstanding Letters of Credit issued by the L/C Issuer shall not
exceed its L/C Commitment, (x) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (y) the Revolving Exposure of any Lender shall
not exceed its Revolving Commitment and (z) the Total Revolving Exposure shall
not exceed the total Revolving Commitments. (i) The L/C Issuer shall not be
under any obligation to issue any Letter of Credit if: (A) any order, judgment
or decree of any Governmental Authority or arbitrator shall by its terms purport
to enjoin or restrain the L/C Issuer from issuing the Letter of Credit, or any
Law applicable to the L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon the L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it; (B) the issuance of such Letter of Credit would violate one or
more policies of the L/C Issuer applicable to letters of credit generally; 40



--------------------------------------------------------------------------------



 
[executed-creditagreement047.jpg]
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $200,000, in the case of a standby
Letter of Credit; (D) any Revolving Lender is at that time a Defaulting Lender,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuer (in its sole discretion) with
the Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or (E) the Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder. (ii)
The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (i) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then-current expiration date of such Letter of Credit) and (ii) the date
that is five (5) Business Days prior to the Maturity Date. (e) Participations.
(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the L/C Issuer or the Lenders, the L/C Issuer
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this clause (e) in
respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments. (ii) In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely, unconditionally and irrevocably agrees to
pay in Dollars to the Administrative Agent, for account of the L/C Issuer, such
Lender’s Applicable Percentage of the Dollar Equivalent of each L/C Disbursement
made by the L/C Issuer not later than 1:00 p.m. on the Business Day specified in
the notice provided by the Administrative Agent to the Revolving Lenders
pursuant to Section 2.03(f) until such L/C Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason, including after the Maturity Date. Such
payment shall be made without any offset, abatement, withholding or reduction 41



--------------------------------------------------------------------------------



 
[executed-creditagreement048.jpg]
whatsoever. Each such payment shall be made in the same manner as provided in
Section 2.02 with respect to Loans made by such Lender (and Section 2.02 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders
pursuant to this Section 2.03), and the Administrative Agent shall promptly pay
to the L/C Issuer the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to Section 2.03(f), the Administrative Agent shall distribute such
payment to the L/C Issuer or, to the extent that the Revolving Lenders have made
payments pursuant to this clause (e) to reimburse the L/C Issuer, then to such
Lenders and the L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse the L/C Issuer for any L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such L/C Disbursement. (iii) Each Revolving Lender
further acknowledges and agrees that its participation in each Letter of Credit
will be automatically adjusted to reflect such Lender’s Applicable Percentage of
the aggregate amount available to be drawn under such Letter of Credit at each
time such Lender’s Commitment is amended pursuant to the operation of Section
2.16, as a result of an assignment in accordance with Section 11.06 or otherwise
pursuant to this Agreement. (iv) If any Revolving Lender fails to make available
to the Administrative Agent for the account of the L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(e), then, without limiting the other provisions of this Agreement,
the L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
L/C Issuer submitted to any Revolving Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (e)(iv) shall be conclusive
absent manifest error. (f) Reimbursement. If the L/C Issuer shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse the
L/C Issuer in respect of such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement (in the appropriate Alternative
Currency, if applicable) not later than 12:00 noon on (i) the Business Day that
the Borrower receives notice of such L/C Disbursement, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time, provided that, if such L/C Disbursement (or the Dollar Equivalent
thereof) is not less than $500,000, the Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.02 or
Section 2.04 that such payment be financed with a Borrowing of Base Rate Loans
or Swingline Loan in an equivalent amount (or Dollar Equivalent amount in the
case of a Letter of Credit issued in an Alternative Currency) and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Borrowing of Base Rate Loans or Swingline Loan. If
the Borrower fails to make such payment when due, the Administrative Agent 42



--------------------------------------------------------------------------------



 
[executed-creditagreement049.jpg]
shall notify each Revolving Lender of the applicable L/C Disbursement, the
payment then due from the Borrower in respect thereof (the “Unreimbursed
Amount”) and such Lender’s Applicable Percentage thereof. Promptly upon receipt
of such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the Unreimbursed Amount pursuant to Section
2.03(e)(ii), subject to the amount of the unutilized portion of the aggregate
Revolving Commitments. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(f) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (g)
Obligations Absolute. The Borrower’s obligation to reimburse L/C Disbursements
as provided in clause (f) of this Section 2.03 shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:
(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement in such
draft or other document being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; (iv) waiver by the L/C Issuer of any
requirement that exists for the L/C Issuer’s protection and not the protection
of the Borrower or any waiver by the L/C Issuer which does not in fact
materially prejudice the Borrower; (v) honor of a demand for payment presented
electronically even if such Letter of Credit required that demand be in the form
of a draft; (vi) any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable; (vii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; 43



--------------------------------------------------------------------------------



 
[executed-creditagreement050.jpg]
(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or (ix) any adverse change in the
relevant exchange rates or in the availability of the relevant Alternative
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally. (h) Examination. The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid. (i)
Liability. None of the Administrative Agent, the Lenders, the L/C Issuer, or any
of their Related Parties shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by the
L/C Issuer or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms, any error in translation or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by Applicable Law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination, and that: (i) the
L/C Issuer may replace a purportedly lost, stolen, or destroyed original Letter
of Credit or missing amendment thereto with a certified true copy marked as such
or waive a requirement for its presentation; (ii) the L/C Issuer may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit and without regard to any
non- documentary condition in such Letter of Credit; (iii) the L/C Issuer shall
have the right, in its sole discretion, to decline to accept such documents and
to make such payment if such documents are not in strict compliance with the
terms of such Letter of Credit; and (iv) this sentence shall establish the
standard of care to be exercised by the L/C Issuer when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof (and the parties hereto hereby waive, to the extent permitted by
Applicable Law, any standard of care inconsistent with the foregoing). 44



--------------------------------------------------------------------------------



 
[executed-creditagreement051.jpg]
Without limiting the foregoing, none of the Administrative Agent, the Lenders,
the L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) the L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) the L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to the L/C Issuer. (j)
Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued by it (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice. (k) Benefits. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (i) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to the L/C Issuer. (l) Letter of Credit Fees. The Borrower shall pay to
the Administrative Agent for the account of each Revolving Lender in accordance
with its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any standby Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
payable on the first Business Day following the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and (ii) accrued through and including the
last day of each calendar quarter in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate. 45



--------------------------------------------------------------------------------



 
[executed-creditagreement052.jpg]
(m) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum equal to the
percentage separately agreed upon between the Borrower and the L/C Issuer,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable no later than the tenth Business Day after the end of
each March, June, September and December in the most recently- ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(n) Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by Applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The L/C Issuer shall
promptly after such examination notify the Administrative Agent and the Borrower
in writing of such demand for payment if the L/C Issuer has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such L/C Disbursement. (o)
Interim Interest. If the L/C Issuer for any standby Letter of Credit shall make
any L/C Disbursement, then, unless the Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to Base
Rate Loans; provided that if the Borrower fails to reimburse such L/C
Disbursement when due pursuant to clause (f) of this Section 2.03, then Section
2.08(b) shall apply. Interest accrued pursuant to this clause (o) shall be for
account of the L/C Issuer, except that interest accrued on and after the date of
payment by any Lender pursuant to clause (f) of this Section 2.03 to reimburse
the L/C Issuer shall be for account of such Lender to the extent of such
payment. (p) Replacement of the L/C Issuer. The L/C Issuer may be replaced at
any time by written agreement between the Borrower, the Administrative Agent,
the replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer pursuant to Section
2.03(m). From and after the effective date of any such replacement, (i) the
successor L/C Issuer shall have all the rights and obligations of an L/C Issuer
under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to include such successor or any previous L/C Issuer, or such successor and all
previous L/C Issuer, as the context shall require. After the replacement of the
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(q) Cash Collateralization. 46



--------------------------------------------------------------------------------



 
[executed-creditagreement053.jpg]
(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower receives notice from the Administrative Agent or the Required
Revolving Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with L/C Obligations representing at least 66-2/3% of the
total L/C Obligations) demanding the deposit of Cash Collateral pursuant to this
clause (q), the Borrower shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent (the
“Collateral Account”) an amount in cash equal to 105% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon,
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (f) of Section
8.01. Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. In addition, and without limiting the foregoing or clause (d) of this
Section 2.03, if any L/C Obligations remain outstanding after the expiration
date specified in said clause (d), the Borrower shall immediately deposit into
the Collateral Account an amount in cash equal to 105% of such L/C Obligations
as of such date plus any accrued and unpaid interest thereon. (ii) The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the Collateral Account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the Collateral Account.
Moneys in the Collateral Account shall be applied by the Administrative Agent to
reimburse the L/C Issuer for L/C Disbursements for which it has not been
reimbursed, together with related fees, costs, and customary processing charges,
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the L/C Obligations at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with L/C Obligations representing 66-2/3% of the total L/C
Obligations), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of Cash Collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
(r) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse, indemnify and compensate the L/C Issuer hereunder for any and all
drawings under such Letter of Credit as if such Letter of Credit had been issues
solely for the account of the Borrower. The Borrower irrevocably waives any and
all defenses that might otherwise be available to it as a guarantor or surety of
any or all of the obligations of such Subsidiary in respect of such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. (s) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control. 47



--------------------------------------------------------------------------------



 
[executed-creditagreement054.jpg]
2.04 Swingline Loans. (a) The Swingline. Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans to
the Borrower (each such loan, a “Swingline Loan”). Each such Swingline Loan may
be made, subject to the terms and conditions set forth herein, to the Borrower,
in Dollars, from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit; provided, however, that (i) after giving effect to any
Swingline Loan, (A) the Total Revolving Outstandings shall not exceed the
Revolving Facility at such time, (B) the Revolving Exposure of any Revolving
Lender at such time shall not exceed such Lender’s Revolving Commitment, and (C)
the aggregate amount of all Swingline Loans outstanding shall not exceed the
Swingline Commitment of the Swingline Lender, (ii) the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan,
and (iii) the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swingline
Loan shall bear interest only at a rate based on the Base Rate plus the
Applicable Rate. Immediately upon the making of a Swingline Loan, each Revolving
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Swingline Loan. (b) Borrowing
Procedures. Each Swingline Borrowing shall be made upon the Borrower’s
irrevocable notice to the Swingline Lender and the Administrative Agent, which
may be given by: (i) telephone or (ii) a Swingline Loan Notice; provided that
any telephonic notice must be confirmed immediately by delivery to the Swingline
Lender and the Administrative Agent of a Swingline Loan Notice. Each such
Swingline Loan Notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$250,000 or a whole multiple of $50,000 in excess thereof, and (B) the requested
date of the Borrowing (which shall be a Business Day). Promptly after receipt by
the Swingline Lender of any Swingline Loan Notice, the Swingline Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swingline Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Swingline Borrowing (1) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (2) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender may, make the amount of its
Swingline Loan available to the Borrower at its office by crediting the account
of the Borrower on the books of the Swingline Lender in immediately available
funds. (c) Refinancing of Swingline Loans. 48



--------------------------------------------------------------------------------



 
[executed-creditagreement055.jpg]
(i) The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Revolving Lender make a Base Rate Loan
in an amount equal to such Lender’s Applicable Revolving Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Revolving Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swingline Loan) for the account of the Swingline
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender. (ii) Notwithstanding
anything to the contrary in the foregoing, if for any reason any Swingline Loan
cannot be refinanced by such a Revolving Borrowing in accordance with Section
2.04(c)(i) (including, without limitation, the failure to satisfy the conditions
set forth in Section 4.02), the request for Base Rate Loans submitted by the
Swingline Lender as set forth herein shall be deemed to be a request by the
Swingline Lender that each of the Revolving Lenders fund its risk participation
in the relevant Swingline Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of Swingline Lender pursuant to Section
2.04(c)(i) shall be deemed payment in respect of such participation. (iii) If
any Revolving Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Revolving Borrowing or funded participation in the
relevant Swingline Loan, as the case may be. A certificate of the Swingline
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (c)(iii) shall be conclusive absent
manifest error. (iv) Each Revolving Lender’s obligation to make Revolving Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such 49



--------------------------------------------------------------------------------



 
[executed-creditagreement056.jpg]
Lender may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02 (other than delivery by the Borrower of a Loan
Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein. (d) Repayment of Participations. (i) At any time
after any Revolving Lender has purchased and funded a risk participation in a
Swingline Loan, if the Swingline Lender receives any payment on account of such
Swingline Loan, the Swingline Lender will distribute to such Revolving Lender
its Applicable Revolving Percentage thereof in the same funds as those received
by the Swingline Lender. (ii) If any payment received by the Swingline Lender in
respect of principal or interest on any Swingline Loan is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Lender shall pay to the
Swingline Lender its Applicable Revolving Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Lender’s Applicable
Revolving Percentage of any Swingline Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swingline
Lender. (f) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender. 2.05 Prepayments. (a) Optional. (i) The Borrower may, upon
notice to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Term Loans, Incremental Term Loans and Revolving Loans in
whole or in part without premium or penalty subject to Section 3.05; provided
that, unless otherwise agreed by the Administrative Agent, (A) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (1) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of 50



--------------------------------------------------------------------------------



 
[executed-creditagreement057.jpg]
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans and Incremental Term Loans pursuant to
this Section 2.05(a) shall be applied to the principal repayment installments
thereof as directed by the Borrower (and in the absence of such direction, to
the outstanding Term Loans and Incremental Term Loans on a pro-rata basis).
Subject to Section 2.15, such prepayments shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities. (ii) The Borrower may, upon notice to the Swingline
Lender pursuant to delivery to the Swingline Lender of a Notice of Loan
Prepayment (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swingline Loans in whole or in part without premium
or penalty; provided that, unless otherwise agreed by the Swingline Lender, (A)
such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $50,000 in excess hereof (or, if less, the entire principal thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. (b) Mandatory. (i) Dispositions and
Involuntary Dispositions. The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided in an aggregate amount
equal to 100% of the Net Cash Proceeds received by any Loan Party or any
Subsidiary from all Dispositions (other than Permitted Transfers) and
Involuntary Dispositions within one (1) Business Day of the date of such
Disposition or Involuntary Disposition; provided, however, that so long as no
Default shall have occurred and be continuing, such Net Cash Proceeds shall not
be required to be so applied (A) until the aggregate amount of the Net Cash
Proceeds derived from any such Disposition or Involuntary Disposition in any
fiscal year of the Borrower is equal to or greater than $5,000,000 and (B) at
the election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date that such prepayment would otherwise be required)
to the extent such Loan Party or such Subsidiary reinvests all or any portion of
such Net Cash Proceeds in operating assets (but specifically excluding current
assets as classified by GAAP) within twelve (12) months after the receipt of
such Net Cash Proceeds (or if committed to reinvestment during such twelve (12)
month period, reinvested no later than six (6) months thereafter); provided
that, if such Net Cash Proceeds shall have not been so reinvested, such Net Cash
Proceeds shall be immediately applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations. 51



--------------------------------------------------------------------------------



 
[executed-creditagreement058.jpg]
(ii) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of clause (i) of this Section 2.05(b) shall be applied, first, to the
principal repayment installments of the Term Loan and Incremental Term Loans on
a pro- rata basis for all such principal repayment installments, including,
without limitation, the final principal repayment installment on each applicable
Maturity Date and, second, to the Revolving Facility in the manner set forth in
clause (iv) of this Section 2.05(b). Subject to Section 2.15, such prepayments
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of the relevant Facilities. (iii) Revolving Outstandings.
If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans, Swingline Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b) unless, after the prepayment of the Revolving
Loans and Swingline Loans, the Total Revolving Outstandings exceed the Revolving
Facility at such time. (iv) Application of Other Payments. Except as otherwise
provided in Section 2.15, prepayments of the Revolving Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Swingline Loans, second, shall be applied to the outstanding Revolving
Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Facility required
pursuant to clause (i) of this Section 2.05(b), the amount remaining, if any,
after the prepayment in full of all L/C Borrowings, Swingline Loans and
Revolving Loans outstanding at such time and the Cash Collateralization of the
remaining L/C Obligations in full may be retained by the Borrower for use in the
ordinary course of its business. Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party or any Defaulting Lender that has provided Cash Collateral) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable. (v)
Alternative Currencies. If the Administrative Agent notifies the Borrower at any
time that the Outstanding Amount of all L/C Obligations denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Letter of Credit Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Borrower shall Cash Collateralize Letters of
Credit in an aggregate amount sufficient to reduce such Outstanding Amount as of
such date of payment to an amount not to exceed 100% of the Letter of Credit
Sublimit then in effect. Within the parameters of the applications set forth
above, prepayments pursuant to this Section 2.05(b) shall be applied first to
Base Rate Loans and then to Eurodollar Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.05(b) shall be subject
to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment. 2.06 Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate the Revolving
Facility, the Letter of Credit Sublimit or the Swingline Sublimit, or from time
to time permanently reduce the Revolving Facility, the Letter of Credit Sublimit
or the Swingline 52



--------------------------------------------------------------------------------



 
[executed-creditagreement059.jpg]
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Revolving Facility, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Letter of
Credit Sublimit. (b) Mandatory. (i) The aggregate Term Commitments shall be
automatically and permanently reduced to zero on the date of the Term Borrowing.
(ii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Revolving Facility at such time, the Letter of
Credit Sublimit or the Swingline Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess. (c) Application of
Commitment Reductions; Payment of Fees. The Administrative Agent will promptly
notify the Lenders of any termination or reduction of the Letter of Credit
Sublimit, Swingline Sublimit or the Revolving Commitment under this Section
2.06. Upon any reduction of the Revolving Commitments, the Revolving Commitment
of each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination. 2.07 Repayment
of Loans. (a) Term Loans. The Borrower shall repay to the Term Lenders the
aggregate principal amount of all Term Loans outstanding on the following dates
in the respective amounts set forth opposite such dates (which amounts shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05), unless accelerated sooner pursuant
to Section 8.02; Principal Repayment Payment Dates Installments December 31,
2019 $3,750,000 March 31, 2020 $3,750,000 June 30, 2020 $3,750,000 September 30,
2020 $3,750,000 December 31, 2020 $3,750,000 March 31, 2021 $3,750,000 June 30,
2021 $3,750,000 September 30, 2021 $3,750,000 December 31, 2021 $3,750,000 53



--------------------------------------------------------------------------------



 
[executed-creditagreement060.jpg]
March 31, 2022 $3,750,000 June 30, 2022 $3,750,000 September 30, 2022 $3,750,000
December 31, 2022 $3,750,000 March 31, 2023 $3,750,000 June 30, 2023 $3,750,000
September 30, 2023 $3,750,000 December 31, 2023 $3,750,000 March 31, 2024
$3,750,000 June 30, 2024 $3,750,000 September 30, 2024 $3,750,000 provided,
however, that (i) the final principal repayment installment of the Term Loans
shall be repaid on the Maturity Date for the Term Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term Loans
outstanding on such date, (ii) if any principal repayment installment to be made
by the Borrower (other than principal repayment installments on Eurodollar Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (iii) if any principal repayment installment to be made by the
Borrower on a Eurodollar Rate Loan shall come due on a day other than a Business
Day, such principal repayment installment shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such principal repayment installment into another calendar month, in which event
such principal repayment installment shall be due on the immediately preceding
Business Day. (b) Revolving Loans. The Borrower shall repay to the Revolving
Lenders on the Maturity Date for the Revolving Facility the aggregate principal
amount of all Revolving Loans outstanding on such date. (c) Swingline Loans. The
Borrower shall repay each Swingline Loan on the earlier to occur of (i) the date
ten (10) Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Facility. (d) Incremental Term Loans. The principal amount of any
Incremental Term Loans shall be repaid in the amounts and on the dates set forth
in the applicable Incremental Agreement. The outstanding unpaid principal
balance and all accrued and unpaid interest on any Incremental Term Loans shall
be due and payable on the Incremental Term Loan Maturity Date therefor as
specified in the applicable Incremental Agreement or, if earlier, on the date on
which they are declared due and payable pursuant to the terms of this Agreement.
2.08 Interest and Default Rate. (a) Interest. Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period
from the applicable Borrowing date at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; (ii)
each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility; and (iii)
each Swingline Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for the Revolving Facility. To the extent that any
calculation of interest or any fee 54



--------------------------------------------------------------------------------



 
[executed-creditagreement061.jpg]
required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement. (b) Default Rate. (i) If any amount of principal of
any Loan is not paid when due, whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Laws. (ii) If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws. (iii) Upon the request of the
Required Lenders, while any Event of Default exists (including a payment
default), all outstanding Obligations (including Letter of Credit Fees) may
accrue at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws. (iv) Accrued
and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand. (c) Interest Payments. Interest
on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law. 2.09 Fees. In addition to certain fees described in
clauses (l), (m) and (o) of Section 2.03: (a) Commitment Fee. The Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender in
accordance with its Applicable Revolving Percentage, a commitment fee equal to
the Applicable Rate times the actual daily amount by which the Revolving
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.15. For the avoidance of doubt, the Outstanding Amount of
Swingline Loans shall not be counted towards or considered usage of the
Revolving Facility for purposes of determining the commitment fee. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Facility. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. (b) Other Fees. 55



--------------------------------------------------------------------------------



 
[executed-creditagreement062.jpg]
(i) The Borrower shall pay to the Administrative Agent and the Arrangers for its
own account fees in the amounts and at the times specified in the Fee Letters.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever. (ii) The Borrower shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever. 2.10 Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate. (a) Computation of Interest and Fees. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
sixty (360) day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error. (b) Financial Statement Adjustments or Restatements. If, as a result of
any restatement of or other adjustment to the financial statements of the
Borrower and its Subsidiaries or for any other reason, the Borrower or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This clause (b) shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under any provision of this Agreement to payment of any Obligations hereunder at
the Default Rate or under Article VIII. The Borrower’s obligations under this
clause (b) shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder. 2.11 Evidence of Debt. (a)
Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 11.06(c). The accounts or records maintained
by each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register, the Register shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and 56



--------------------------------------------------------------------------------



 
[executed-creditagreement063.jpg]
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b) Maintenance of Records. In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. 2.12 Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(a) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be. (b) (i) Funding by Lenders; Presumption by
Administrative Agent. Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurodollar Rate
Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00 noon
on the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the 57



--------------------------------------------------------------------------------



 
[executed-creditagreement064.jpg]
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. A notice of the Administrative Agent to any Lender or
the Borrower with respect to any amount owing under this clause (b) shall be
conclusive, absent manifest error. (c) Failure to Satisfy Conditions Precedent.
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (d) Obligations of Lenders
Several. The obligations of the Lenders hereunder to make Term Loans,
Incremental Term Loans (if any) and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (f) Pro Rata Treatment. Except to
the extent otherwise provided herein: (i) each Borrowing (other than Swingline
Borrowings) shall be made from the Appropriate Lenders, each payment of fees
under Section 2.09 and clauses (l), (m) and (o) of Section 2.03 shall be made
for account of the Appropriate Lenders, and each termination or reduction of the
amount of the Commitments shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments; (ii)
each Borrowing shall be allocated pro rata among the Lenders according to the
amounts of their respective Commitments (in the case of the 58



--------------------------------------------------------------------------------



 
[executed-creditagreement065.jpg]
making of Revolving Loans) or their respective Loans that are to be included in
such Borrowing (in the case of conversions and continuations of Loans); (iii)
each payment or prepayment of principal of Loans by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders. 2.13 Sharing
of Payments by Lenders. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of (a) Obligations in
respect of any of the Facilities due and payable to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the Loans and sub-participations in L/C
Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that: (1) if any such participations or sub-participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or sub-participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (2) the
provisions of this Section 2.13 shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or sub- participations in L/C Obligations or Swingline Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may 59



--------------------------------------------------------------------------------



 
[executed-creditagreement066.jpg]
exercise against such Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Loan Party in the amount of such participation. 2.14 Cash Collateral. (a)
Obligation to Cash Collateralize. At any time there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or the L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuer’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. (b) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (determined in the case of
Cash Collateral provided pursuant to Section 2.15(a)(v), after giving effect to
Section 2.15(a)(v) and any Cash Collateral provided by the Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in one or more Controlled Accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral. (c)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein. (d) Release.
Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or to secure other obligations shall be released promptly following (i)
the elimination of the applicable Fronting Exposure or other obligations giving
rise thereto (including by the termination of Defaulting Lender status of the
applicable Revolving Lender (or, as appropriate, its assignee following
compliance with Section 11.06(b)(vi))) or (ii) the determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (A) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations. 60



--------------------------------------------------------------------------------



 
[executed-creditagreement067.jpg]
2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law: (i) Waivers and Amendments. Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders”, “Required Revolving Lenders”, “Required Term Lenders”,
“Required Incremental Term Lenders” and Section 11.01. (ii) Defaulting Lender
Waterfall. Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or the Swingline Lender hereunder; third, to Cash Collateralize
the L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (B) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral 61



--------------------------------------------------------------------------------



 
[executed-creditagreement068.jpg]
pursuant to this Section 2.15(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto. (iii)
Certain Fees. (A) Fees. No Defaulting Lender shall be entitled to receive any
fee payable under Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.14. (C) Defaulting Lender Fees. With
respect to any Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clause (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (3) not be required to
pay the remaining amount of any such fee. (iv) Reallocation of Applicable
Revolving Percentages to Reduce Fronting Exposure. All or any part of such
Defaulting Lender’s participation in L/C Obligations and Swingline Loans shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Revolving Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to Section
11.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of
Swingline Loans. If the reallocation described in clause (a)(iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under Applicable Law, (A) first,
prepay Swingline Loans in an amount equal to the Swingline Lender’s Fronting
Exposure and (B) second, Cash Collateralize the L/C Issuer’s Fronting Exposure
in accordance with the procedures set forth in Section 2.14. (b) Defaulting
Lender Cure. If the Borrower, the Administrative Agent, the Swingline Lender and
the L/C Issuer agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that 62



--------------------------------------------------------------------------------



 
[executed-creditagreement069.jpg]
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with their Revolving Commitments
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. (c) New Swingline Loans/Letters of Credit. So long as
any Revolving Lender is a Defaulting Lender, (i) the Swingline Lender shall not
be required to fund any Swingline Loans unless it is satisfied that it will have
no Fronting Exposure after giving effect to such Swingline Loan and (ii) the L/C
Issuer shall not be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto. 2.16 Incremental Facilities. (a) Increase in
Revolving Facility; Incremental Term Facility. Subject to the terms and
conditions set forth herein, the Borrower shall have the right, by written
notice to the Administrative Agent, to request from time to time that one or
more Lenders (and/or one or more other Persons which are Eligible Assignees and
which will become Lenders), (x) prior to the Maturity Date for the Revolving
Facility, provide an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) and/or (y) establish one or more new term
loan commitments (each, an “Incremental Term Commitment”), by an aggregate
amount (for all such requests) not exceeding $200,000,000, provided that, each
Incremental Commitment shall be in an aggregate amount of $25,000,000 or any
whole multiple of $5,000,000 in excess thereof. (b) Lenders; Additional Lenders.
Incremental Commitments may be provided by any existing Lender (it being
understood that no existing Lender will have an obligation to make a portion of
any Incremental Commitment unless it in its sole discretion so agrees) or by any
other Eligible Assignee (any such other bank, financial institution or other
investor being called an “Additional Lender”); provided that (w) the
Administrative Agent shall have consented (such consent not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Incremental Revolving Commitment if
such consent would be required under Section 11.06(b)(iii)(B) for an assignment
of Loans or Commitments, as applicable, to such Lender or Additional Lender; (x)
solely with respect to any Incremental Revolving Commitment, the Swingline
Lender and each L/C Issuer shall have consented (such consent not to be
unreasonably withheld or delayed) to such Additional Lenders providing such
Incremental Revolving Commitment if such consent would be required under Section
11.06(b)(iii)(C) for an assignment of Loans or Commitments, as applicable, to
such Lender or Additional Lender; (y) the limitations on assignments to certain
Persons as set forth in Section 11.06 shall also be applicable with respect to
any Additional Lender; and (z) any Additional Lender shall execute and deliver
an Incremental Agreement. (c) Incremental Term Commitments. The terms and
provisions (including, without limitation, pricing and amortization) for each
Incremental Term Loan shall be set forth in the Incremental Agreement with
respect to such Incremental Term Loan; provided that in any event, 63



--------------------------------------------------------------------------------



 
[executed-creditagreement070.jpg]
(i) the weighted average life to maturity of any Incremental Term Loan shall be
no shorter than the remaining weighted average life to maturity of the then
existing Term Loans (including any then existing Incremental Term Loans); (ii)
the maturity date of each Incremental Term Loan (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the latest Maturity Date under any
Facility (including any then outstanding Incremental Term Loans); and (iii) the
Applicable Rate and all-in yield for each Incremental Term Loan shall be
determined by the Borrower and the Lenders of the Incremental Term Loans;
provided further that, except as otherwise set forth herein, all of the other
terms and conditions applicable to such Incremental Term Loans shall be
substantially consistent with the terms and conditions applicable to the
existing Term Loans, and to the extent that the terms and provisions of
Incremental Term Loans are not substantially consistent with the existing Term
Loans (except to the extent permitted by clause (i), (ii) or (iii) above) they
shall be reasonably satisfactory to the Administrative Agent, the Lenders
providing such Incremental Term Loans and the Borrower. (d) Incremental
Revolving Commitments. The terms and provisions of the Incremental Revolving
Commitment shall be identical to the Revolving Loans and the Revolving
Commitments and, for purposes of this Agreement and the other Loan Documents,
all Revolving Loans made under the Incremental Revolving Commitment shall be
deemed to be Revolving Loans of the same Class as the Revolving Loans under the
Revolving Commitments. Without limiting the generality of the foregoing, (A) the
rate of interest applicable to the Incremental Revolving Commitment shall be the
same as the rate of interest applicable to the existing Revolving Loans, (B)
commitment fees applicable to the Incremental Revolving Commitment shall be
calculated using the same commitment fees applicable to the existing Revolving
Loans and (C) the Incremental Revolving Commitment shall share ratably in any
mandatory prepayments of the Revolving Loans. (e) Notice to Administrative
Agent; Lender Elections. Each notice from the Borrower pursuant to this Section
2.16 shall be given in writing and shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Commitment, including (x) the time period within which the Lenders are requested
to respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice) and (y) the date on which the Borrower proposes
that the Incremental Commitments shall be effective. Each Lender shall notify
the Administrative Agent within such time period of its Incremental Commitment,
if any. Any Lender not responding within such time period shall be deemed to
have declined to provide an Incremental Commitment. (f) Conditions to
Effectiveness of Incremental Commitments. Commitments in respect of Incremental
Term Loans and Incremental Revolving Commitments shall become Commitments (or in
the case of an Incremental Revolving Commitments to be provided by an existing
Lender with a Revolving Commitment, an increase in such Lender’s applicable
Revolving Commitment) under this Agreement pursuant to an amendment (an
“Incremental Agreement”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, the Guarantors, each Lender agreeing to
provide such Commitment, if any, each Additional Lender, if any, and the
Administrative Agent, in form and substance reasonably satisfactory to each of
them. The Incremental Agreement may, subject to Section 2.16, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of 64



--------------------------------------------------------------------------------



 
[executed-creditagreement071.jpg]
this Section 2.16 (including, in connection with an Incremental Revolving
Commitment, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The effectiveness of any Incremental Agreement, and
the occurrence of any Credit Extension thereunder, shall be subject to the
satisfaction on the date thereof (each, an “Incremental Effective Date”) of such
conditions as the parties thereto shall agree and as set forth below: (i) no
Default shall have occurred and be continuing or would result from the
borrowings to be made on the Incremental Effective Date; (ii) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all respects (or in all material respects for
such representations and warranties that are not by their terms already
qualified by materiality), on and as of the Incremental Effective Date, and
except that for purposes of this Section 2.16, the representations and
warranties contained in clauses (a) and (b) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; (iii) on a pro forma basis (assuming all
Incremental Commitments are fully drawn), the Borrower shall be in compliance
with each of the covenants set forth in Section 7.11 as of the end of the latest
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01(a) or (b); (iv) the Borrower shall make any breakage payments in
connection with any adjustment of Revolving Loans pursuant to Section 2.16(g);
and (v) the Borrower shall deliver or cause to be delivered officer’s
certificates and legal opinions of the type delivered on the Closing Date to the
extent reasonably requested by, and in form and substance reasonably
satisfactory to, the Administrative Agent; (g) Reallocation. Upon each
Incremental Revolving Commitment pursuant to this Section, each Lender with a
Revolving Commitment immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Commitment (each, an “Incremental Revolving
Commitment Lender”) in respect of such increase, and each such Incremental
Revolving Commitment Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swingline Loans such that, after giving effect
to each such deemed assignment and assumption of participations, the percentage
of the aggregate outstanding (A) participations hereunder in Letters of Credit
and (B) participations hereunder in Swingline Loans held by each Lender with a
Revolving Commitment (including each such Incremental Revolving Commitment
Lender) will equal the percentage of the aggregate Revolving Commitments of all
Lenders represented by such Lender’s Revolving Commitment. If, on the date of
such increase, there are any Revolving Loans outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Incremental Revolving Commitment
be prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 3.05, to the extent
necessary to maintain the pro rata exposures among the Lenders with Revolving
Commitments. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding 65



--------------------------------------------------------------------------------



 
[executed-creditagreement072.jpg]
sentence. If there is a new borrowing of Revolving Loans on such Incremental
Effective Date, the Revolving Lenders after giving effect to such Incremental
Effective Date shall make such Revolving Loans in accordance with Section
2.01(b). (h) Making of New Incremental Term Loans. On any Incremental Effective
Date on which new Incremental Term Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such new
Incremental Term Commitments shall make an Incremental Term Loan to the Borrower
in an amount equal to its new Incremental Term Commitment. (i) Equal and Ratable
Benefit. The Incremental Term Loans and Incremental Commitments established
pursuant to this Section 2.16 shall constitute Loans, Commitments and
Obligations under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees. The Borrower will
use the proceeds of the Incremental Term Loans and Incremental Revolving
Commitments for any purpose not prohibited by this Agreement. This Section 2.16
shall supersede any provisions in Section 2.13 or Section 11.01 to the contrary.
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Defined
Terms. For purposes of this Section 3.01, the term “Applicable Law” includes
FATCA and the term “Lender” includes any L/C Issuer. (b) Payments Free of Taxes;
Obligation to Withhold; Payments on Account of Taxes. Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Laws. If any Applicable Laws (as determined in the good faith
discretion of an applicable Withholding Agent) require the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. (c) Payment of Other Taxes by the Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes. (d) Tax Indemnifications. (i)
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) 66



--------------------------------------------------------------------------------



 
[executed-creditagreement073.jpg]
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall also, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(d)(ii) below. (ii)
Each Lender shall, and does hereby, severally indemnify and shall make payment
in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause
(d)(ii). (e) Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority, as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. (f) Status of
Lenders; Tax Documentation. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such 67



--------------------------------------------------------------------------------



 
[executed-creditagreement074.jpg]
documentation (other than such documentation set forth in Section
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W–9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN–E (or
W–8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed copies of IRS Form
W–8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L–1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W–8BEN– E (or W–8BEN, as applicable); or (4) to the
extent a Foreign Lender is not the beneficial owner, executed copies of IRS Form
W–8IMY, accompanied by IRS Form W– 8ECI, IRS Form W–8BEN–E (or W–8BEN, as
applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L–2 or Exhibit L–3, IRS Form W–9, and/or other certification documents
from each 68



--------------------------------------------------------------------------------



 
[executed-creditagreement075.jpg]
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L–4 on
behalf of each such direct and indirect partner; (C) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies (or
originals, as required) of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and (D) if a
payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this clause (f)(ii)(D) and clause (f)(iv) below, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement. (iii) Each Lender
agrees that if any form or certification it previously delivered pursuant to
this Section 3.01 expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. (iv) For
purposes of determining withholding Taxes imposed under FATCA, from and after
the Closing Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471–2(b)(2)(i). (g) Treatment of Certain Refunds. Unless
required by Applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been 69



--------------------------------------------------------------------------------



 
[executed-creditagreement076.jpg]
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (g), in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
clause (g) the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (g) shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person. (h) Survival. Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations. 3.02 Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund or
charge interest with respect to any Credit Extension, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, upon
notice thereof by such Lender to the Borrower (through the Administrative
Agent), (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (A) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (B) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such 70



--------------------------------------------------------------------------------



 
[executed-creditagreement077.jpg]
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts required
pursuant to Section 3.05. 3.03 Inability to Determine Rates. (a) If in
connection with any request for a Eurodollar Rate Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (A) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (B) (1) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein. (b)
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrower, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.01(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or Required Lenders
(as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that: 71



--------------------------------------------------------------------------------



 
[executed-creditagreement078.jpg]
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having or purporting to have
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR, then, reasonably promptly after
such determination by the Administrative Agent or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with (x) one or more SOFR-Based Rates
or (y) another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. (d) If no LIBOR Successor Rate has been determined and the
circumstances under clause (c)(i) above exist or the Scheduled Unavailability
Date has occurred (as applicable), the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (i) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (ii) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein. 72



--------------------------------------------------------------------------------



 
[executed-creditagreement079.jpg]
(e) Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. (f) In connection with the implementation of a
LIBOR Successor Rate, the Administrative Agent will have the right to make LIBOR
Successor Rate Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement. (g)
For purposes hereof: (i) “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement); (ii) “Relevant
Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in loan agreements similar to
this Agreement; (iii) “SOFR” with respect to any day means the secured overnight
financing rate published for such day by the Federal Reserve Bank of New York,
as the administrator of the benchmark (or a successor administrator) on the
Federal Reserve Bank of New York’s website and that has been selected or
recommended by the Relevant Governmental Body; (iv) “SOFR-Based Rate” means SOFR
or Term SOFR; and (v) “Term SOFR” means the forward-looking term rate for any
period that is approximately (as determined by the Administrative Agent) as long
as any of the Interest Period options set forth in the definition of “Interest
Period” and that is based on SOFR and that has been selected or recommended by
the Relevant Governmental Body, in each case as published on an information
service as selected by the Administrative Agent from time to time in its
reasonable discretion. 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
(a) Increased Costs Generally. If any Change in Law shall: 73



--------------------------------------------------------------------------------



 
[executed-creditagreement080.jpg]
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer; (ii) subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or the L/C Issuer or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender or the L/C Issuer determines that any Change in Law affecting such
Lender or the L/C Issuer or any Lending Office of such Lender or such Lender’s
or the L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the L/C Issuer, to a level below that which such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered. (c) Certificates
for Reimbursement. A certificate of a Lender or the L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or the L/C Issuer or its
holding company, as the case may be, as specified in clause (a) or (b) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Reserves on Eurodollar Rate Loans. The Borrower shall pay
to each Lender, (i) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal 74



--------------------------------------------------------------------------------



 
[executed-creditagreement081.jpg]
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice. (e) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof). 3.05 Compensation for Losses. Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Loan other than a Base Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); (b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by the Borrower; or (c) any
assignment of a Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13; including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurodollar Rate Loan made
by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market 75



--------------------------------------------------------------------------------



 
[executed-creditagreement082.jpg]
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. 3.06 Mitigation Obligations;
Replacement of Lenders. (a) Designation of a Different Lending Office. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or
any Governmental Authority for the account of any Lender or the L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower, such Lender or the L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment. (b) Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 11.13. 3.07 Survival. All of the Borrower’s
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder, resignation of the
Administrative Agent and the Facility Termination Date. ARTICLE IV CONDITIONS
PRECEDENT TO CREDIT EXTENSIONS 4.01 Conditions of Initial Credit Extension. The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent: (a) Execution of Credit Agreement; Loan Documents. The Administrative
Agent shall have received (i) counterparts of this Agreement, executed by a
Responsible Officer of each Loan Party and a duly authorized officer of each
Lender, (ii) for the account of each Lender requesting a Note, a Note executed
by a Responsible Officer of the Borrower, and (iii) counterparts of any other
Loan Document, executed by a Responsible Officer of the applicable Loan Party
and a duly authorized officer of each other Person party thereto. (b) Officer’s
Certificate. The Administrative Agent shall have received an officer’s
certificate dated the Closing Date, certifying as to the Organization Documents
of each Loan Party (which, to the extent filed with a Governmental Authority,
shall be certified as of a recent date by 76



--------------------------------------------------------------------------------



 
[executed-creditagreement083.jpg]
such Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party. (c) Legal Opinions of Counsel. The Administrative Agent shall
have received an opinion or opinions (including, if requested by the
Administrative Agent, local counsel opinions) of counsel for the Loan Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance acceptable to the Administrative Agent. (d)
Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 5.05, each in
form and substance satisfactory to each of them. (e) Lien Searches. The
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent: (A) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens and (B) tax lien, judgment and bankruptcy
searches. (f) Liability, Casualty, Property, Terrorism and Business Interruption
Insurance. The Administrative Agent shall have received declaration pages or
insurance binders evidencing liability, casualty, property, terrorism and
business interruption insurance meeting the requirements set forth herein or as
required by the Administrative Agent. The Loan Parties shall have delivered to
the Administrative Agent an Authorization to Share Insurance Information. (g)
Solvency Certificate. The Administrative Agent shall have received a Solvency
Certificate signed by a Responsible Officer of the Borrower as to the financial
condition, solvency and related matters of the Borrower and its Subsidiaries,
after giving effect to the initial Borrowings under the Loan Documents and the
other transactions contemplated hereby. (h) Financial Condition Certificate. The
Administrative Agent shall have received a certificate or certificates executed
by a Responsible Officer of the Borrower as of the Closing Date, in form and
substance satisfactory to the Administrative Agent, certifying as to the
Consolidated forecasted balance sheet, statements of income and cash flows of
the Borrower and its Subsidiaries, prepared on a pro forma basis as of December
31, 2019 after giving effect to the Transactions, and on annual basis thereafter
for each year during the term of this Agreement. (i) Loan Notice. The
Administrative Agent shall have received a Loan Notice with respect to the Loans
to be made on the Closing Date. (j) Existing Indebtedness of the Loan Parties.
(i) All of the existing Indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than Indebtedness permitted to exist pursuant to Section
7.02) shall be repaid in full and all Liens and other security interests related
thereto and all Liens and other security interests upon Morbark securing
Indebtedness of the Sellers shall be terminated on or prior to the Closing Date.
(ii) All amounts required to be repaid on the Closing Date pursuant to Section
11.22 with respect to the Existing Credit Agreement shall be repaid in full. 77



--------------------------------------------------------------------------------



 
[executed-creditagreement084.jpg]
(k) Anti-Money-Laundering; Beneficial Ownership. Upon the reasonable request of
any Lender, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, and any Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered to each Lender
that so requests, a Beneficial Ownership Certification in relation to such Loan
Party. (l) Consents. The Administrative Agent shall have received evidence that
all members, boards of directors, governmental, shareholder and material third
party consents and approvals necessary in connection with the Transactions have
been obtained. (m) Morbark Acquisition. The Morbark Acquisition Agreement
(including all schedules and exhibits thereto) shall be in form and substance
satisfactory to the Administrative Agent and the Arrangers, and shall be in full
force and effect. The Morbark Acquisition shall have been consummated or shall
be simultaneously consummated in accordance with the Morbark Acquisition Related
Documents for an aggregate purchase price not in excess of $352,000,000 (plus or
minus working capital adjustments) payable on the Closing Date (without giving
effect to any amendment, modification or waiver that would be materially adverse
to the Lenders without the prior written consent of the Administrative Agent and
the Arrangers, which consent shall not be unreasonably withheld, delayed or
conditioned), and in compliance in all material respects with applicable Laws
and regulatory approvals. (n) Acquisition Due Diligence. The Administrative
Agent and the Arrangers shall have completed a due diligence investigation of
the Morbark Acquisition, Morbark and its Subsidiaries in scope, and with
results, satisfactory to the Administrative Agent and the Arrangers. (o)
Litigation. No action, suit, investigation or proceeding shall be pending or, to
the knowledge of the Loan Parties, threatened in any court or before any
Governmental Authority against any Loan Party that could reasonably be expected
to have a Material Adverse Effect. (p) Fees and Expenses. The Administrative
Agent, the Arrangers and the Lenders shall have received all fees and expenses,
if any, owing pursuant to the Fee Letters and Section 2.09, and subject to the
Fee Letters, all reasonable fees and expenses of Chapman and Cutler LLP and any
local counsel to the Administrative Agent, in each case as evidenced by an
invoice provided to the Borrower on or prior to the Closing Date. (q) Due
Diligence. The Lenders shall have completed a due diligence investigation of the
Borrower and its Subsidiaries in scope, and with results, satisfactory to the
Lenders. (r) Other Documents. All other documents provided for herein or which
the Administrative Agent or any other Lender may reasonably request or require.
(s) Additional Information. Such additional information and materials which the
Administrative Agent and/or any Lender shall reasonably request or require.
Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender 78



--------------------------------------------------------------------------------



 
[executed-creditagreement085.jpg]
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto. 4.02
Conditions to all Credit Extensions. The obligation of each Lender and the L/C
Issuer to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent: (a)
Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article II, Article V or any
other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall (i) with respect to
representations and warranties that contain a materiality qualification, be true
and correct on and as of the date of such Credit Extension and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively. (b) Default. No Default or Event of
Default shall exist, or would result from such proposed Credit Extension or from
the application of the proceeds thereof. (c) Request for Credit Extension. The
Administrative Agent and, if applicable, the L/C Issuer or the Swingline Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof. (d) Alternative Currency. In the case of a Credit Extension
to be denominated in an Alternative Currency, such currency remains an Eligible
Currency. Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension. ARTICLE V
REPRESENTATIONS AND WARRANTIES Each Loan Party represents and warrants to the
Administrative Agent and the Lenders, as of the date made or deemed made, that:
5.01 Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, and (c)
is duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each 79



--------------------------------------------------------------------------------



 
[executed-creditagreement086.jpg]
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. The copy of
the Organization Documents of each Loan Party provided to the Administrative
Agent pursuant to the terms of this Agreement is a true and correct copy of each
such document, each of which is valid and in full force and effect. 5.02
Authorization; No Contravention. The execution, delivery and performance by each
Loan Party of each Loan Document to which such Person is or is to be a party
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of (or the requirement to create) any Lien
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law in any material respect.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or (b) the
exercise by the Administrative Agent or any Lender of its rights or remedies
under the Loan Documents, other than authorizations, approvals, actions, notices
and filings which have been duly obtained. 5.04 Binding Effect. This Agreement
has been, and each other Loan Document, when delivered hereunder, will have
been, duly executed and delivered by each Loan Party that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principals of equity. 5.05 Financial Statements; No Material Adverse Effect. (a)
Audited Financial Statements. The Audited Financial Statements (i) were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations, cash flows and changes in Shareholders’ Equity
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. (b)
Quarterly Financial Statements. The unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries dated June 30, 2019, and the related Consolidated
statements of income or operations, Shareholders’ Equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered 80



--------------------------------------------------------------------------------



 
[executed-creditagreement087.jpg]
thereby, except as otherwise expressly noted therein, and (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in Shareholders’
Equity for the period covered thereby, subject, in the case of clauses (i) and
(ii), to the absence of footnotes and to normal year-end audit adjustments. (c)
Material Adverse Effect. Since the date of the balance sheet included in the
Audited Financial Statements (and, in addition, after delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements), there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. (d) Forecasted
Financials. The Consolidated forecasted balance sheet, statements of income and
cash flows of the Borrower and its Subsidiaries, prepared on a pro forma basis
as of December 31, 2019 after giving effect to the Transactions, and on an
annual basis thereafter, delivered pursuant to Section 4.01 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s good faith
estimate of its future financial condition and performance. (e) Morbark
Acquisition Financials. The audited Consolidated balance sheet of Morbark
Holdings and its Subsidiaries for the fiscal year of Morbark Holdings ended
December 31, 2018 and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal year ended on
that date the (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of Morbark Holdings and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Morbark Holdings and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness. 5.06 Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan Parties
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any Subsidiary or against any of their properties, rights or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. 5.07 No Default. Neither any Loan Party nor any Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document. 5.08 Ownership of
Property. Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, 81



--------------------------------------------------------------------------------



 
[executed-creditagreement088.jpg]
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.09 Environmental
Matters. (a) Except as could not, individually or in the aggregate, reasonably
be expected to result in any Material Adverse Effect on any of the Loan Parties
or any of their respective subsidiaries: (i) (A) None of the properties
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries is listed or formally proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (B) there are no, and to the best knowledge of the Loan Parties and
their Subsidiaries never have been any underground or above-ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to the best knowledge of the Loan Parties, on any property
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries;
(C) there is no and never has been any asbestos or asbestos- containing material
on, at or in any property currently owned, leased or operated by any Loan Party
or any of its Subsidiaries; (D) Hazardous Materials have not been released on,
at, under or from any property currently or formerly owned, leased or operated
by any Loan Party or any of its Subsidiaries or any property by or on behalf, or
otherwise arising from the operations, of any Loan Party or any of its
Subsidiaries; and (E) no Loan Party or any of its Subsidiaries has become
subject to any Environmental Liability or knows of any facts or circumstances
that could reasonably be expected to give rise to any Environmental Liability;
(ii) (A) Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened Release of Hazardous Materials at,
on, under, or from any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and (B) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned, leased or operated by any Loan Party or any of its Subsidiaries
have been disposed of in a manner which could not reasonably expected to result
in liability to any Loan Party or any of its Subsidiaries; (iii) The Loan
Parties and their respective Subsidiaries: (A) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (B) hold all Environmental Permits (each of which is in full
force and effect) required for any of their current or intended operations or
for any property owned, leased, or otherwise operated by any of them; (C) are,
and within the period of all applicable statutes of limitation have been, in
compliance with all of their Environmental Permits; (D) to the extent within the
control of the Loan Parties and their respective Subsidiaries, will timely renew
and comply with each of their Environmental Permits and any additional
Environmental permits that may be required of any of them without material
expense, and timely comply with any current, future or potential Environmental
Law without material expense; and (E) are not aware of any requirements proposed
for adoption or implementation under any Environmental Law. 82



--------------------------------------------------------------------------------



 
[executed-creditagreement089.jpg]
(b) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. 5.10 Insurance. The
properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as deemed appropriate by
the Loan Parties in their commercially reasonable business judgment in light of
the businesses operated by the Loan Parties and their Subsidiaries. 5.11 Taxes.
Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any tax sharing agreement applicable to
the Borrower or any Subsidiary. 5.12 ERISA Compliance. (a) Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the IRS to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the IRS. To the best knowledge of
the Loan Parties, nothing has occurred that would prevent or cause the loss of
such tax-qualified status. (b) There are no pending or, to the best knowledge of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect. (c) (i) No ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has engaged
in a transaction that could 83



--------------------------------------------------------------------------------



 
[executed-creditagreement090.jpg]
be subject to Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan. (d) Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement. (e) The Borrower represents and warrants
as of the Closing Date that the Borrower is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to the Borrower’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement. 5.13 Margin Regulations; Investment Company Act.
(a) Margin Regulations. Neither the Borrower nor any of its Subsidiaries is
engaged or will engage, principally or as one of its important activities, in
the business of purchasing or carrying margin stock (within the meaning of
Regulation U), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than twenty-five percent (25%) of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a Consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower or any of its Subsidiaries and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of Section
8.01(e) will be margin stock. (b) Investment Company Act. None of the Borrower,
any Person Controlling the Borrower, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
5.14 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries or any other Loan Party is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. 84



--------------------------------------------------------------------------------



 
[executed-creditagreement091.jpg]
5.15 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance with the requirements of all Applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
5.16 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a Consolidated basis, Solvent. 5.17 Casualty, Etc. Neither the
businesses nor the properties of any Loan Party or any of its Subsidiaries are
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance) that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. 5.18 Sanctions Concerns and Anti-Corruption Laws. (a)
Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge of
the Loan Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
The Borrower and its Subsidiaries have conducted their businesses in compliance
with all applicable Sanctions and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such Sanctions. (b)
Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. 5.19 Responsible Officers. Set forth on
Schedule 1.01(c) are Responsible Officers, holding the offices indicated next to
their respective names, as of the Closing Date and as of the last date such
Schedule 1.01(c) was required to be updated in accordance with Sections 6.02 and
6.13 and such Responsible Officers are the duly elected and qualified officers
of such Loan Party and are duly authorized to execute and deliver, on behalf of
the respective Loan Party, this Agreement, the Notes and the other Loan
Documents. 5.20 Subsidiaries; Equity Interests; Loan Parties. (a) Subsidiaries,
Joint Ventures, Partnerships and Equity Investments. Set forth on Schedule
5.20(a), is the following information which is true and complete in all respects
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with 85



--------------------------------------------------------------------------------



 
[executed-creditagreement092.jpg]
Sections 6.02 and 6.13: (i) a complete and accurate list of all Subsidiaries,
joint ventures and partnerships and other equity investments of the Loan Parties
as of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Sections 6.02 and 6.13, (ii) the number of shares of
each class of Equity Interests in each Subsidiary outstanding, (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Loan Parties and their Subsidiaries and (iv) the class or nature of such
Equity Interests (i.e., voting, non- voting, preferred, etc.). The outstanding
Equity Interests in all Subsidiaries are validly issued, fully paid and
non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary thereof, except as contemplated in connection
with the Loan Documents. (b) Loan Parties. Set forth on Schedule 5.20(b) is a
complete and accurate list of all Loan Parties, showing as of the Closing Date,
or as of the last date such Schedule was required to be updated in accordance
with Sections 6.02 and 6.13, (as to each Loan Party) (i) the exact legal name,
(ii) any former legal names of such Loan Party in the four (4) months prior to
the Closing Date, (iii) the jurisdiction of its incorporation or organization,
as applicable, (iv) the type of organization, (v) the address of its chief
executive office, (vi) the address of its principal place of business, (vii) its
U.S. federal taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation or
organization, (viii) the organization identification number, (ix) ownership
information (e.g., publicly held or if private or partnership, the owners and
partners of each of the Loan Parties) and (x) the industry or nature of business
of such Loan Party. 5.21 Intellectual Property. The Borrower and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, trade secrets, know-how,
franchises, licenses and other intellectual property rights that are used in and
material to the operation of their respective businesses, without conflict with
the rights of any other Person. To the best knowledge of the Borrower, neither
the operation of the business, nor any product, service, process, method,
substance, part or other material now used, or now contemplated to be used, by
the Borrower or any of its Subsidiaries infringes, misappropriates or otherwise
violates upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, there has been no unauthorized use, access, interruption,
modification, corruption or malfunction of any information technology assets or
systems (or any information or transactions stored or contained therein or
transmitted thereby) owned or used by the Borrower or any of its Subsidiaries,
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. 5.22 EEA Financial Institutions. No Loan Party
is an EEA Financial Institution. 5.23 Covered Entities. No Loan Party is a
Covered Entity. 86



--------------------------------------------------------------------------------



 
[executed-creditagreement093.jpg]
5.24 Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. 5.25 Labor Matters Except as set forth on Schedule 5.25, there are no
collective bargaining agreements covering the employees of the Borrower or any
of its United States based Subsidiaries as of the Closing Date. There are no
Multiemployer Plans covering the employees of the Borrower or any of its United
States based Subsidiaries as of the Closing Date and neither the Borrower nor
any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five (5) years preceding the Closing
Date. ARTICLE VI AFFIRMATIVE COVENANTS Each of the Loan Parties hereby covenants
and agrees that on the Closing Date and thereafter until the Facility
Termination Date, such Loan Party shall, and with respect to Sections 6.04, 6.08
and 6.15, shall cause each of its Subsidiaries to: 6.01 Financial Statements.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders: (a) Audited
Financial Statements. As soon as available, but in any event within one hundred
twenty (120) days after the end of each fiscal year of the Borrower, a
Consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in Shareholders’ Equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit. (b) Quarterly Financial Statements. As
soon as available, but in any event within forty- five (45) days after the end
of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related Consolidated statements of
income or operations, changes in Shareholders’ Equity and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, certified by the President, Vice President - Controller, or Vice President
- Administration who is a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations, Shareholders’ Equity
and cash flows of the Borrower and its Subsidiaries, subject only to normal
year-end audit adjustments and the absence of footnotes. 87



--------------------------------------------------------------------------------



 
[executed-creditagreement094.jpg]
As to any information contained in materials furnished pursuant to Section
6.02(e), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein. 6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders: (a) Compliance Certificate. Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and (b)
commencing with the delivery of the financial statements for the fiscal year
ended December 31, 2019, a duly completed Compliance Certificate signed by the
President, Vice President - Controller, or Vice President - Administration which
is a Responsible Officer of the Borrower. Unless the Administrative Agent or a
Lender requests executed originals, delivery of the Compliance Certificate may
be by electronic communication including fax or email and shall be deemed to be
an original and authentic counterpart thereof for all purposes. (b) Updated
Schedules. Concurrently with the delivery of the Compliance Certificate referred
to in Section 6.02(a), the following updated Schedules to this Agreement (which
may be attached to the Compliance Certificate) to the extent required to make
the representation related to such Schedule true and correct as of the date of
such Compliance Certificate: Schedules 1.01(c), 5.20(a) and 5.20(b). (c) Changes
in Entity Structure. Within ten (10) days prior to any merger, consolidation,
dissolution or other change in entity structure of any Loan Party or any of its
Subsidiaries permitted pursuant to the terms hereof, provide notice of such
change in entity structure to the Administrative Agent, along with such other
information as reasonably requested by the Administrative Agent. (d) Audit
Reports; Management Letters; Recommendations. Promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them. (e) Annual Reports; Etc. Promptly
after the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Administrative Agent pursuant hereto. (f) Debt Securities
Statements and Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02. (g)
SEC Notices. Promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other 88



--------------------------------------------------------------------------------



 
[executed-creditagreement095.jpg]
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof. (h) Notices. Not later than five (5)
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of all notices, requests and other documents (including amendments,
waivers and other modifications) so received under or pursuant to any
instrument, indenture, loan or credit or similar agreement regarding or related
to any breach or default by any party thereto or any other event that could
materially impair the value of the interests or the rights of any Loan Party or
otherwise have a Material Adverse Effect and, from time to time upon request by
the Administrative Agent, such information and reports regarding such
instruments, indentures and loan and credit and similar agreements as the
Administrative Agent may reasonably request. (i) Environmental Notice. Promptly
after the assertion or occurrence thereof, notice of any action or proceeding
against or of any noncompliance by any Loan Party or any of its Subsidiaries
with any Environmental Law or Environmental Permit that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any material property
to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law. (j) Anti-Money-Laundering. Promptly
following any request therefor, information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act. (k) Beneficial
Ownership. To the extent any Loan Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification. (l) Additional Information. Promptly, such
additional information regarding the business, financial, legal or corporate
affairs of any Loan Party or any Subsidiary thereof, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request. Documents required to be delivered pursuant to
Section 6.01(a) or (b) or Section 6.02(e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 1.01(a); or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (x) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (y) the Borrower shall
notify the Administrative Agent and each Lender (by fax transmission or e-mail
transmission) of the posting of any such documents and provide to the
Administrative Agent by e-mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for 89



--------------------------------------------------------------------------------



 
[executed-creditagreement096.jpg]
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents. The Borrower hereby acknowledges
that (i) the Administrative Agent and/or an Affiliate thereof may, but shall not
be obligated to, make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (B)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuer and the Lenders to treat such Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (C) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (D) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”. 6.03 Notices. Promptly, but in any event within two (2)
Business Days, notify the Administrative Agent and each Lender: (a) of the
occurrence of any Default; (b) of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect; (c) of the
occurrence of any ERISA Event; (d) of any material change in accounting policies
or financial reporting practices by any Loan Party or any Subsidiary thereof,
including any determination by the Borrower referred to in Section 2.10(b); and
(e) of any occurrence of any Disposition or Involuntary Disposition of property
or assets for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.05(b)(i). Each notice pursuant to this Section 6.03 shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and to the extent
applicable, stating what action the Borrower has taken and proposes to take with
respect thereto. Each 90



--------------------------------------------------------------------------------



 
[executed-creditagreement097.jpg]
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. 6.04 Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness. 6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect. 6.06 Maintenance of Properties. (a) Maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. 6.07 Maintenance of Insurance.
Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage consistent with past practices, of such types and in such amounts
consistent with past practices and as approved by the Administrative Agent,
which approval shall not be unreasonably denied. 6.08 Compliance with Laws.
Comply with the requirements of all Applicable Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect. 91



--------------------------------------------------------------------------------



 
[executed-creditagreement098.jpg]
6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be;
and (b) maintain such books of record and account in material conformity with
all applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be. 6.10
Inspection Rights. Permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice. Subject to Applicable Law, including laws regulating the
supervision of Lenders, in general, Lenders shall not communicate to others any
trade secrets or proprietary information of the Borrower, except as may occur in
connection with any litigation or other legal proceedings or transfers of rights
hereunder. 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document. 6.12 Material Contracts. Comply in all material respects with all
Material Contracts binding on it or affecting its properties or business. 6.13
Covenant to Guarantee Obligations. The Loan Parties will cause each of their
Domestic Subsidiaries other than Subsidiaries with no operating assets and that
are either dormant or otherwise inactive, whether newly formed, after acquired
or otherwise existing to promptly (and in any event within thirty (30) days
after such Subsidiary is formed or acquired (or such longer period of time as
agreed to by the Administrative Agent in its reasonable discretion)) become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
therewith, the Loan Parties shall give notice to the Administrative Agent not
less than ten (10) days prior to creating a Subsidiary (or such shorter period
of time as agreed to by the Administrative Agent in its reasonable discretion),
or acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b), (c), (d) and (e) and such
other documents or agreements as the Administrative Agent may reasonably
request, including without limitation, updated Schedules 1.01(c), 5.12, 5.20(a)
and 5.20(b). 92



--------------------------------------------------------------------------------



 
[executed-creditagreement099.jpg]
6.14 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with all Environmental Laws;
provided, however, that neither the Borrower nor any of its Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP. 6.15 Anti-Corruption Laws;
Sanctions. Conduct its business in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions. ARTICLE VII NEGATIVE
COVENANTS Each of the Loan Parties hereby covenants and agrees that on the
Closing Date and thereafter until the Facility Termination Date, no Loan Party
shall, nor, with respect to Sections 7.14 and 7.15, shall it permit any
Subsidiary to, directly or indirectly: 7.01 Liens. Create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, except for the following (the “Permitted
Liens”): (a) Liens pursuant to any Loan Document; (b) Liens existing on the
Closing Date and listed on Schedule 7.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by Section
7.02(b), (iii) the direct or any contingent obligor with respect thereto is not
changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(b); (c) Liens for Taxes not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP; (d) statutory
Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted; provided that
adequate reserves with respect thereto are maintained on the books of the
applicable Person; 93



--------------------------------------------------------------------------------



 
[executed-creditagreement100.jpg]
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA; (f) deposits to secure the
performance of bids, trade contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; (g)
easements, rights-of-way, restrictions and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person; (h) Liens securing judgments for the payment of money (or
appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 8.01(h), provided the applicable Loan Party shall
in good faith be prosecuting an appeal or proceedings for review; (i) Liens
securing Indebtedness permitted under Section 7.02(c); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; (j) bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to cash and Cash Equivalents on
deposit in one or more accounts maintained by the Borrower or any of its
Subsidiaries with any Lender, in each case in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
solely the customary amounts owing to such bank with respect to cash management
and operating account arrangements; provided, that in no case shall any such
Liens secure (either directly or indirectly) the repayment of any Indebtedness;
(k) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Loan Party in the ordinary course of
business and covering only the assets so leased, licensed or subleased; (l)
Liens of a collection bank arising under Section 4–210 of the UCC on items in
the course of collection; (m) Liens in favor of customs and revenue authorities
arising in the ordinary course of business as a matter of law to secure payment
of customs duties; (n) Liens on property of a Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary of the
Borrower or becomes a Subsidiary of the Borrower; provided that such Liens were
not created in contemplation of such merger, consolidation or Investment and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary, and the applicable Indebtedness secured by such Lien is
permitted under Section 7.02(f); (o) Liens on accounts receivable sold in
accordance with the BTFG Receivables Facility; 94



--------------------------------------------------------------------------------



 
[executed-creditagreement101.jpg]
(p) protective Liens in the form of or relating to consignments of inventory
from third- parties to one or more Loan Parties in an aggregate amount at any
time not to exceed $10,000,000; and (q) other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed $40,000,000. 7.02
Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:
(a) Indebtedness under the Loan Documents; (b) Indebtedness outstanding on the
date hereof and listed on Schedule 7.02 and any refinancings, refundings,
renewals or extensions thereof; provided that the amount of such Indebtedness is
not increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; (c) Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $10,000,000; (d) Unsecured Indebtedness of a Subsidiary of the
Borrower owed to the Borrower or a Subsidiary of the Borrower, which
Indebtedness shall (i) be on terms (including subordination terms) reasonably
acceptable to the Administrative Agent and (ii) be otherwise permitted under the
provisions of Section 7.03(d) (“Intercompany Debt”); (e) Guarantees of the
Borrower or any Guarantor in respect of Indebtedness otherwise permitted
hereunder of the Borrower or any other Guarantor; (f) Indebtedness of any Person
that becomes a Subsidiary of the Borrower after the date hereof in a transaction
permitted hereunder in an aggregate principal amount not to exceed $10,000,000;
provided that such Indebtedness is existing at the time such Person becomes a
Subsidiary of the Borrower and was not incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower; (g) obligations (contingent or
otherwise) existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
fluctuations in interest rates or foreign exchange rates and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party; (h) to the extent constituting Indebtedness, the BTFG
Receivables Facility; and 95



--------------------------------------------------------------------------------



 
[executed-creditagreement102.jpg]
(i) other Indebtedness in an aggregate principal amount not to exceed
$40,000,000 at any time outstanding; provided that (i) no Default or Event of
Default shall have occurred and be continuing both before and after giving
effect to the incurrence of such Indebtedness and (ii) if such Indebtedness
(regardless of whether it is as a co-borrower, a guarantor, surety, etc.) is for
the benefit of a non-Loan Party Subsidiary, such Indebtedness must also comply
with Section 7.03(d). 7.03 Investments. Make or hold any Investments, except:
(a) Investments held by the Borrower and its Subsidiaries in the form of cash or
Cash Equivalents; (b) advances to officers, directors and employees of the Loan
Parties in an aggregate amount not to exceed $250,000 at any time outstanding,
for travel, entertainment, relocation and analogous ordinary business purposes;
(c) loans to officers, directors and employees pursuant to a stock option or
retirement plan not exceeding $1,000,000, in the aggregate at any time
outstanding; (d) (i) Investments by the Loan Parties in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by the
Loan Parties in other Loan Parties, and (iii) so long as no Default has occurred
and is continuing or would result from such Investment, additional Investments
by the Loan Parties in Subsidiaries that are not Loan Parties (A) in an
aggregate amount invested from the date hereof not to exceed $25,000,000, and
(B) to the extent such Investment is being used by such non-Loan Party
Subsidiary to finance an Acquisition that would otherwise qualify as a
“Permitted Acquisition” if made by a Loan Party, Investments in an aggregate
amount invested from the date hereof not to exceed $50,000,000; (e) Investments
consisting of extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit in the ordinary course of
business excluding any trade advance to any Foreign Subsidiary that is more than
one hundred eighty (180) days from the date of the original invoice evidencing
such trade advance, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss; (f) Guarantees permitted
by Section 7.02; (g) Investments existing on the date hereof (other than those
referred to in Section 7.03(d)(i)) and set forth on Schedule 7.03; (h) Permitted
Acquisitions (other than of CFCs and Subsidiaries held directly or indirectly by
a CFC which Investments are covered by Section 7.03(d)(iii)); (i) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business; (j) the Morbark Acquisition; and 96



--------------------------------------------------------------------------------



 
[executed-creditagreement103.jpg]
(k) other Investments in an aggregate amount at any time outstanding not to
exceed $10,000,000, provided no Default or Event of Default shall have occurred
and be continuing both before and after giving effect to such Investment. 7.04
Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom: (a) any Loan Party may merge with (i)
the Borrower; provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Loan Parties; (b) any Loan Party may
Dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or to another Loan Party; (c) in connection with any
Permitted Acquisition, any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger to which any Loan Party (other than the Borrower) is a party, such Loan
Party is the surviving Person; and (d) so long as no Default has occurred and is
continuing or would result therefrom, each of the Borrower and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving Person
and (ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person. 7.05
Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except: (a) Permitted Transfers; (b) Dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business; (c) Dispositions of equipment or real property to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;
(d) Dispositions permitted by Section 7.04; (e) Dispositions pursuant to the
BTFG Receivables Facility; and (f) other Dispositions so long as (i) at least
75% of the consideration paid in connection therewith shall be cash or Cash
Equivalents paid contemporaneously with consummation of the transaction and
shall be in an amount not less than the fair market value of the property
disposed of, (ii) such transaction does not involve the sale or other
disposition of a 97



--------------------------------------------------------------------------------



 
[executed-creditagreement104.jpg]
minority Equity Interests in any Subsidiary, (iii) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section 7.05, and (iv) the aggregate
net book value of all of the assets sold or otherwise disposed of by the Loan
Parties and their Subsidiaries in all such transactions in any fiscal year of
the Borrower shall not exceed $10,000,000. 7.06 Restricted Payments. Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom: (a) each Subsidiary may make Restricted Payments to any
Person that owns Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made; (b) the Borrower and each Subsidiary may
declare and make dividend payments or other distributions payable solely in
common Equity Interests of such Person; and (c) the Borrower may make other
Restricted Payments in an unlimited amount, provided that (i) no Default shall
have occurred and be continuing, or would result therefrom, and (ii) the
Borrower shall deliver to the Administrative Agent a certificate demonstrating
that after giving pro forma effect to such Restricted Payment, the Borrower is
in Pro Forma Compliance for the most recently ended Measurement Period for which
financial statements have been delivered pursuant to Section 6.01(a) or (b).
Notwithstanding the foregoing, no such certificate shall be required to be
delivered with respect to Restricted Payments which are the Borrower’s regularly
scheduled quarterly dividend. 7.07 Change in Nature of Business. Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto. 7.08 Transactions with
Affiliates. Enter into or permit to exist any transaction or series of
transactions with any officer, director or Affiliate of such Person other than
(a) advances of working capital to any Loan Party, (b) transfers of cash and
assets to any Loan Party, (c) intercompany transactions expressly permitted by
this Agreement, (d) normal and reasonable compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arm’s length transaction with a Person other than an officer,
director or Affiliate. 7.09 Burdensome Agreements. Enter into, or permit to
exist, any Contractual Obligation (except for this Agreement and the other Loan
Documents) that (a) encumbers or restricts the ability of any such Person to (i)
to act as a Loan Party; (ii) make Restricted Payments to any Loan Party, (iii)
pay any Indebtedness or other obligation owed to 98



--------------------------------------------------------------------------------



 
[executed-creditagreement105.jpg]
any Loan Party, (iv) make loans or advances to any Loan Party, or (v) create any
Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness incurred pursuant to Section 7.02(c); provided
that any such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith or (b) requires the grant of any
Lien on property for any obligation, except in connection with the BTFG
Receivables Facility with respect to receivables sold pursuant thereto. 7.10 Use
of Proceeds. Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose. 7.11 Financial Covenants. (a)
Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of the
end of any Measurement Period ending as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio set forth below opposite
such period: Maximum Measurement Period Ending Consolidated Leverage Ratio
Closing Date through September 30, 2020 3.75 to 1.00 December 31, 2020 and each
fiscal quarter 3.25 to 1.00 thereafter provided, that (i) with respect to any
fiscal quarter ending on or after December 31, 2020, and so long as the Borrower
has achieved a Consolidated Leverage Ratio not greater than 3.25 to 1.00 for a
Measurement Period ending prior to such fiscal quarter, the Borrower may, by
written notice to the Administrative Agent for distribution to the Lenders (such
request to be made in writing by the Borrower no later than the date on which a
certificate is required to be delivered pursuant to Section 6.02(a)
demonstrating the Consolidated Leverage Ratio for the fiscal quarter during
which such Material Acquisition occurred), elect to increase the maximum
Consolidated Leverage Ratio set forth above to 3.75 to 1.00 for a period of four
(4) consecutive fiscal quarters (inclusive of the fiscal quarter in which the
Material Acquisition occurred) in connection with a Permitted Acquisition that
is a Material Acquisition occurring during the first of such four fiscal
quarters (each such period, an “Elevated Covenant Period”) and (ii)
notwithstanding the foregoing clause (i), (A) the Borrower may not elect an
Elevated Covenant Period for at least one (1) full fiscal quarter following the
end of an Elevated Covenant Period before a new Elevated Covenant Period is
available again pursuant to the preceding clause (i) and (B) there shall be no
more than two (2) Elevated Covenant Periods during the term of this Agreement.
(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Measurement Period ending as of the
end of any fiscal quarter of the Borrower to be less than 1.25 to 1.00. 7.12
Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes. (a) Amend any of its
Organization Documents; 99



--------------------------------------------------------------------------------



 
[executed-creditagreement106.jpg]
(b) change its fiscal year; (c) without providing ten (10) days prior written
notice to the Administrative Agent (or such extended period of time as agreed to
by the Administrative Agent), change its name, state of formation, form of
organization or principal place of business; or (d) make any change in
accounting policies or reporting practices, except as required by GAAP. 7.13
Sale and Leaseback Transactions. Enter into any Sale and Leaseback Transaction.
7.14 Sanctions. Directly or indirectly, use any Credit Extension or the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions. 7.15 Anti-Corruption Laws.
Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other anti-corruption
legislation in other jurisdictions. 7.16 Negative Pledge. Create or suffer to
exist any mortgage, pledge, security interest, conditional sale or other title
retention agreement, charge, encumbrance or other Lien (whether such interest is
based on common law, statute, other law or contract) upon any of its property or
assets including, but not limited to, Equity Interests of the Domestic
Subsidiaries of the Borrower, now owned or hereafter acquired, except for
Permitted Liens, and without limiting the provisions of Section 7.09, nor shall
any Loan Party enter into any other negative pledge agreements with any other
Persons. 7.17 Morbark Acquisition Related Documents. Cancel or terminate any
Morbark Acquisition Related Documents or consent to or accept any cancellation
or termination thereof or (x) amend, modify or change in any manner any term or
condition of any Morbark Acquisition Related Document, (y) give any consent,
waiver or approval thereunder or (z) take or fail to take any action thereunder,
which, in any case of clause (x), (y) or (z), could be reasonably 100



--------------------------------------------------------------------------------



 
[executed-creditagreement107.jpg]
expected to have a Material Adverse Effect without the prior written consent of
the Administrative Agent and the Required Lenders. ARTICLE VIII EVENTS OF
DEFAULT AND REMEDIES 8.01 Events of Default. Any of the following shall
constitute an event of default (each, an “Event of Default”): (a) Non-Payment.
The Borrower or any other Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash Collateral in respect of L/C Obligations, or (ii)
within five (5) days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or (b) Specific Covenants. Any Loan
Party fails to perform or observe any term, covenant or agreement contained in
any of Section 6.01, 6.02, 6.03, 6.05, 6.08, 6.10, 6.11, 6.12, 6.13, Article VII
or Article X; or (c) Other Defaults. Any Loan Party fails to perform or observe
any other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or (d) Representations and Warranties.
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower or any other Loan Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (except as to
any such representation or warranty that is already qualified by materiality,
such representation or warranty shall be incorrect or misleading in any respect)
when made or deemed made; or (e) Cross-Default. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or Cash
Collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an 101



--------------------------------------------------------------------------------



 
[executed-creditagreement108.jpg]
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
the Threshold Amount; or (f) Insolvency Proceedings, Etc. Any Loan Party or any
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or (g) Inability to Pay
Debts; Attachment. (i) Any Loan Party or any Subsidiary thereof becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or (h) Judgments. There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by A.M. Best
Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or (i)
ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of any Loan Party under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or (j) Invalidity
of Loan Documents. Any provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all Obligations arising under
the Loan Documents, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
it is or becomes unlawful for a Loan Party to perform any of its obligations
under the Loan Documents; or (k) Change of Control. There occurs any Change of
Control. 102



--------------------------------------------------------------------------------



 
[executed-creditagreement109.jpg]
Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01. 8.02 Remedies upon Event of Default. If any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions: (a) declare the Commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated; (b)
declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; (c) require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and (d) exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or Applicable Law or equity; provided,
however, that upon the occurrence of an event described in Section 8.01(f) with
respect to the Borrower, the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender. 8.03 Application of Funds. (a) After
the exercise of remedies provided for in Section 8.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Specified Obligations
then due hereunder, any amounts received on account of the Specified Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order: First, to payment of that portion
of the Specified Obligations constituting fees, indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such; 103



--------------------------------------------------------------------------------



 
[executed-creditagreement110.jpg]
Second, to payment of that portion of the Specified Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
Second clause payable to them; Third, to payment of that portion of the
Specified Obligations constituting accrued and unpaid Letter of Credit Fees and
interest on the Loans, L/C Borrowings and other Specified Obligations arising
under the Loan Documents, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this Third clause payable to
them; Fourth, to payment of that portion of the Specified Obligations
constituting unpaid principal of the Loans, L/C Borrowings and Specified
Obligations then owing under Specified Hedge Agreements and Specified Cash
Management Agreements and to the to the Administrative Agent for the account of
the L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, in each
case ratably among the Administrative Agent, the Lenders, the L/C Issuer, the
Hedge Banks and the Cash Management Banks in proportion to the respective
amounts described in this Fourth clause held by them; and Last, the balance, if
any, after all of the Specified Obligations have been indefeasibly paid in full,
to the Borrower or as otherwise required by Law. (b) Subject to Sections 2.03(c)
and 2.14, amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to the Fourth clause above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Specified Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Specified Obligations otherwise set forth above in this Section 8.03. (c)
Notwithstanding the foregoing, Specified Obligations arising under Specified
Cash Management Agreements and Specified Hedge Agreements shall be excluded from
the application described above if the Administrative Agent has not received a
Specified Party Designation Notice, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX for itself and its Affiliates as if a “Lender” party hereto. 104



--------------------------------------------------------------------------------



 
[executed-creditagreement111.jpg]
ARTICLE IX ADMINISTRATIVE AGENT 9.01 Appointment and Authority. Each of the
Lenders and the L/C Issuer hereby irrevocably appoints, designates and
authorizes Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto. 9.03 Exculpatory Provisions. (a)
The Administrative Agent or the Arrangers, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent or
the Arrangers, as applicable, and its Related Parties: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing; (ii) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief 105



--------------------------------------------------------------------------------



 
[executed-creditagreement112.jpg]
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and (iii) shall not
have any duty or responsibility to disclose, and shall not be liable for the
failure to disclose, to any Lender or the L/C Issuer any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, Arrangers or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein. (b) Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary), or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender or the L/C Issuer. (c) Neither the Administrative
Agent nor any of its Related Parties have any duty or obligation to any Lender
or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have 106



--------------------------------------------------------------------------------



 
[executed-creditagreement113.jpg]
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections. 9.05 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents. 9.06
Resignation of Administrative Agent. (a) Notice. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that in no event shall any successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. (b) Defaulting Lender. If the Person
serving as Administrative Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date. (c) Effect of
Resignation or Removal. With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations 107



--------------------------------------------------------------------------------



 
[executed-creditagreement114.jpg]
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article XI and Section
11.04 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (A) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(B) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including,
without limitation, (1) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Specified Parties and (2) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent. (d) L/C Issuer and Swingline Lender. Any resignation or
removal by Bank of America as Administrative Agent pursuant to this Section 9.06
shall also constitute its resignation as L/C Issuer and Swingline Lender. If
Bank of America resigns as the L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as the
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment by
the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
Letters of Credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit. 9.07 Non-Reliance on Administrative Agent, the
Arrangers and the Other Lenders. Each Lender and the L/C Issuer expressly
acknowledges that none of the Administrative Agent nor any Arranger has made any
representation or warranty to it, and that no act by the Administrative Agent or
any Arranger hereafter taken, including any consent to, and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Arranger to any Lender or the L/C Issuer as to any
matter, 108



--------------------------------------------------------------------------------



 
[executed-creditagreement115.jpg]
including whether the Administrative Agent or any Arranger have disclosed
material information in their (or their Related Parties’) possession. Each
Lender and the L/C Issuer represents to the Administrative Agent and each
Arranger that it has, independently and without reliance upon the Administrative
Agent, any Arranger, any other Lender or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of, appraisal of, and investigation into, the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the Borrower hereunder. Each Lender and the L/C Issuer also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender and the L/C Issuer represents
and warrants that (i) the Loan Documents set forth the terms of a commercial
lending facility and (ii) it is engaged in making, acquiring or holding
commercial loans in the ordinary course and is entering into this Agreement as a
Lender or L/C Issuer for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender or L/C Issuer, and not for the purpose of purchasing, acquiring or
holding any other type of financial instrument, and each Lender and the L/C
Issuer agrees not to assert a claim in contravention of the foregoing. Each
Lender and the L/C Issuer represents and warrants that it is sophisticated with
respect to decisions to make, acquire and/or hold commercial loans and to
provide other facilities set forth herein, as may be applicable to such Lender
or such L/C Issuer, and either it, or the Person exercising discretion in making
its decision to make, acquire and/or hold such commercial loans or to provide
such other facilities, is experienced in making, acquiring or holding such
commercial loans or providing such other facilities. 9.08 No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger a Lender or the L/C Issuer
hereunder. 9.09 Administrative Agent May File Proofs of Claim. (a) In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise: (i) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Specified Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C 109



--------------------------------------------------------------------------------



 
[executed-creditagreement116.jpg]
Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09,
2.10(b) and 11.04) allowed in such judicial proceeding; and (ii) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 2.10(b) and 11.04. (b) Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Specified Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding. 9.10 Guaranty Matters.
(a) Each of the Lenders (including in its capacities as a potential Cash
Management Bank and a potential Hedge Bank) and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted under the Loan
Documents. (b) Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10. 9.11
Specified Cash Management Agreements and Specified Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty, no Cash Management Bank
or Hedge Bank that obtains the benefit of the provisions of Section 8.03 or any
Guaranty by virtue of the provisions hereof shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty)
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Obligations arising under Specified Cash Management
Agreements and Specified Hedge Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Specified
Party Designation Notice of such Specified Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other 110



--------------------------------------------------------------------------------



 
[executed-creditagreement117.jpg]
satisfactory arrangements have been made with respect to, Specified Obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements in the case of a Facility Termination Date. 9.12 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true: (i) such Lender is not using
“plan assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one
or more Benefit Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments, or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84– 14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95–60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90–1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91–38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96– 23
(a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84–14), (B) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84–14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84–14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender. (b)
In addition, unless either (1) clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or 111



--------------------------------------------------------------------------------



 
[executed-creditagreement118.jpg]
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto). ARTICLE X CONTINUING
GUARANTY 10.01 Guaranty. Each Guarantor hereby absolutely and unconditionally,
jointly and severally guarantees, as primary obligor and as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Specified Obligations (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that (a) the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor and (b) the liability of each Guarantor individually
with respect to this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other Applicable Law.
Without limiting the generality of the foregoing, the Guaranteed Obligations
shall include any such indebtedness, obligations, and liabilities, or portion
thereof, which may be or hereafter become unenforceable or compromised or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against any debtor under any Debtor Relief Laws. The Administrative Agent’s
books and records showing the amount of the Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor,
and conclusive for the purpose of establishing the amount of the Specified
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Specified Obligations or any instrument or
agreement evidencing any Specified Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Specified Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. 10.02 Rights of Lenders. Each Guarantor consents and agrees
that the Specified Parties may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Specified Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Specified Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Specified Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor. 10.03 Certain Waivers. Each Guarantor waives (a)
any defense arising by reason of any disability or other defense of the Borrower
or any other guarantor, or the cessation from any cause whatsoever (including
any act or omission of any Specified Party) of the liability of the Borrower or
any other Loan Party; (b) any defense based on 112



--------------------------------------------------------------------------------



 
[executed-creditagreement119.jpg]
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Specified Obligations, or pursue any other remedy in the
power of any Specified Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Specified Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by Applicable Law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Specified Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Specified Obligations. 10.04 Obligations Independent. The
obligations of each Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Specified Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party. 10.05 Subrogation. No Guarantor shall
exercise any right of subrogation, contribution, indemnity, reimbursement or
similar rights with respect to any payments it makes under this Guaranty until
all of the Specified Obligations and any amounts payable under this Guaranty
have been indefeasibly paid and performed in full and the Commitments and the
Facilities are terminated. If any amounts are paid to a Guarantor in violation
of the foregoing limitation, then such amounts shall be held in trust for the
benefit of the Specified Parties and shall forthwith be paid to the Specified
Parties to reduce the amount of the Specified Obligations, whether matured or
unmatured. 10.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Specified Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or a Guarantor is made, or any of the Specified Parties exercises its
right of setoff, in respect of the Specified Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Specified Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Specified Parties are in possession of or have released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of each Guarantor under this Section 10.06 shall survive
termination of this Guaranty. 10.07 Stay of Acceleration. If acceleration of the
time for payment of any of the Specified Obligations is stayed, in connection
with any case commenced by or against a Guarantor or the Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by each Guarantor, jointly and severally, immediately upon demand by the
Specified Parties. 113



--------------------------------------------------------------------------------



 
[executed-creditagreement120.jpg]
10.08 Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Specified Parties has any duty,
and such Guarantor is not relying on the Specified Parties at any time, to
disclose to it any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (each Guarantor waiving any
duty on the part of the Specified Parties to disclose such information and any
defense relating to the failure to provide the same). 10.09 Appointment of
Borrower. Each of the Loan Parties hereby appoints the Borrower to act as its
agent for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Borrower may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Borrower deems appropriate
in its sole discretion and each Loan Party shall be obligated by all of the
terms of any such document and/or authorization executed on its behalf, (b) any
notice or communication delivered by the Administrative Agent, L/C Issuer or a
Lender to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties. 10.10 Right of Contribution. The
Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. 10.11 Keepwell. Each Loan Party
that is a Qualified ECP Guarantor at the time the Guaranty under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.11 shall remain in full force and effect until the Specified
Obligations have been indefeasibly paid and performed in full. Each Loan Party
intends this Section 10.11 to constitute, and this Section 10.11 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act. 114



--------------------------------------------------------------------------------



 
[executed-creditagreement121.jpg]
ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. (a) Subject to Section 3.03(c)
and the last paragraph of this Section 11.01, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and the Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall: (i) waive any condition set forth in Section
4.02 as to any Credit Extension under a particular Facility without the written
consent of the Required Revolving Lenders; (ii) extend or increase the
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 8.02) without the written consent of such Lender (it being understood
and agreed that a waiver of any condition precedent in Section 4.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender); (iii) postpone any date fixed by this
Agreement or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment; (iv) reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (D) of the second proviso to this Section 11.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender entitled to such amount; provided, however, that
only the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder; (v) change (i) Section
8.03 or Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (ii) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05(b) or 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Revolving Lenders, Required Term Lenders or the
Required Incremental Term Lenders, as applicable or (iii) Section 2.12(f) in a
manner that would alter the pro rata application required thereby without the
written consent of each Lender directly affected thereby; (vi) change (i) any
provision of this Section 11.01 or the definition of “Required Lenders” or
“Required Class Lenders” or any other provision of any Loan 115



--------------------------------------------------------------------------------



 
[executed-creditagreement122.jpg]
Document specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or thereunder or make any determination
or grant any consent hereunder (other than the definitions specified in clause
(ii) of this clause (a)(vi)), without the written consent of each Lender or (ii)
the definitions of “Required Revolving Lenders”, “Required Term Lenders” or
“Required Incremental Term Lenders” as each relates to the related Facility (or
the constituent definition therein relating to such Facility) without the
written consent of each Lender under such Facility; (vii) release all or
substantially all of the value of the Guaranty, without the written consent of
each Lender, except to the extent the release of any Subsidiary from the
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); (viii) release the Borrower
or permit the Borrower to assign or transfer any of its rights or obligations
under this Agreement or the other Loan Documents without the consent of each
Lender; (ix) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Revolving Lenders, Required Term Lenders or
Required Incremental Term Lenders, as applicable; (x) directly and materially
adversely affect the rights of Lenders holding Commitments or Loans of one Class
differently from the rights of Lenders holding Commitments or Loans of any other
Class without the written consent of the applicable Required Class Lenders; or
(xi) amend Section 1.09 or the definition of “Alternative Currency” without the
written consent of the L/C Issuer; and provided, further, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the L/C Issuer in
addition to the Lenders required above, affect the rights or duties of the L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it; (B) no amendment, waiver or consent shall,
unless in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (C) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; and (D) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
(b) Notwithstanding anything to the contrary herein, (i) no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (A) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (ii) each Lender is entitled to vote as
such Lender sees fit on 116



--------------------------------------------------------------------------------



 
[executed-creditagreement123.jpg]
any bankruptcy reorganization plan that affects the Loans, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and (iii) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders. (c)
Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement. (d) Notwithstanding any
provision herein to the contrary, this Agreement may be amended with the written
consent of the Administrative Agent, the L/C Issuer and the Borrower to amend
the definition of “Alternative Currency” or Section 1.09 solely to add
additional currency options solely to the extent permitted pursuant to Section
1.09. (e) Notwithstanding any provision herein to the contrary, if the
Administrative Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document (including the schedules and exhibits
thereto), then the Administrative Agent and the Borrower shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to this
Agreement. 11.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax transmission or e-mail transmission as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, e-mail address
or telephone number specified for such Person on Schedule 1.01(a); and (ii) if
to any other Lender, to the address, fax number, e-mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower). Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by fax transmission shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other 117



--------------------------------------------------------------------------------



 
[executed-creditagreement124.jpg]
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).
This Agreement was prepared by: Chapman and Cutler LLP 201 South College Street,
Suite 1600 Charlotte, NC 28244 Attention: René LeBlanc-Allman Phone: (980)
495-7301 E-mail: rleblanc@chapman.com (b) Electronic Communications. (i) Notices
and other communications to the Administrative Agent, the Lenders, the Swingline
Lender and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FPML messaging, and Internet or intranet
websites) pursuant to an electronic communications agreement (or such other
procedures approved by the Administrative Agent in its sole discretion);
provided that the foregoing shall not apply to notices to any Lender, the
Swingline Lender or the L/C Issuer pursuant to Article II if such Lender, the
Swingline Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent, the Swingline
Lender, the L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. (ii)
Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (A) and (B), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, 118



--------------------------------------------------------------------------------



 
[executed-creditagreement125.jpg]
the L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet. (d) Change of
Address, Etc. Each of the Borrower, the Administrative Agent, the L/C Issuer and
the Swingline Lender may change its address, fax number or telephone number or
e- mail address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swingline Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and e-mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one (1) individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and Applicable Law, including United States
federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws. (e) Reliance by Administrative Agent, L/C Issuer and Lenders.
The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swingline Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording. 11.03 No Waiver;
Cumulative Remedies; Enforcement. (a) No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. (b) Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained 119



--------------------------------------------------------------------------------



 
[executed-creditagreement126.jpg]
exclusively by, the Administrative Agent in accordance with Section 8.02 for the
benefit of all the Lenders and the L/C Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the L/C Issuer or the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Loan Parties shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including, but not
limited to, (A) the reasonable fees, charges and disbursements of counsel for
the Administrative Agent and its Affiliates and (B) due diligence expenses) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, extension, reinstatement or renewal of any Letter of Credit
or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or the L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section 11.04, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. (b) Indemnification
by the Loan Parties. The Loan Parties shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of 120



--------------------------------------------------------------------------------



 
[executed-creditagreement127.jpg]
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned, leased or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
a material breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. (c) Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under clauses (a) or (b) of
this Section 11.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer, the Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer, the Swingline Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity. The obligations
of the Lenders under this clause (c) are subject to the provisions of Section
2.12(d). (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby. 121



--------------------------------------------------------------------------------



 
[executed-creditagreement128.jpg]
(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor. (f) Survival. The
agreements in this Section 11.04 and the indemnity provisions of Section
11.02(e) shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swingline Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations. 11.05 Payments Set Aside. To the extent that any payment
by or on behalf of the Borrower is made to the Administrative Agent, the L/C
Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent, the L/C Issuer or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement. 11.06 Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement and the other Loan Documents shall be binding
upon and inure to the benefit of the parties hereto and thereto and their
respective successors and assigns permitted hereby, except neither the Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section
11.06(d) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the L/C Issuer and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement. (b)
Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this clause (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions: (i) Minimum Amounts. 122



--------------------------------------------------------------------------------



 
[executed-creditagreement129.jpg]
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in clause (b)(i)(B) of this Section 11.06 in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and (B) in any
case not described in clause (b)(i)(A) of this Section 11.06, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $1,000,000, in the case of any assignment in respect of
the Term Facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed). (ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement and the other Loan Documents with respect to the Loans and/or the
Commitment assigned, except that this clause (b)(ii) shall not (A) apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis. (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) of this Section 11.06 and, in addition: (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received written notice (which may be by e-mail or other
electronic communication) thereof; (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any unfunded Term Commitment, Incremental Term
Commitment or any Revolving Commitment if such assignment is to a Person that is
not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan or Incremental Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and 123



--------------------------------------------------------------------------------



 
[executed-creditagreement130.jpg]
(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility. (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of one or more natural Persons). (vi) Certain Additional Payments. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (A) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this clause (b)(vi),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. (vii) Subject to
acceptance and recording thereof by the Administrative Agent pursuant to Section
11.06(c), from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a 124



--------------------------------------------------------------------------------



 
[executed-creditagreement131.jpg]
Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d). (c) Register. The Administrative Agent, acting solely for this
purpose as a non- fiduciary agent of the Borrower (and such agency being solely
for Tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender (with respect to such Lender’s interest only), at any reasonable
time and from time to time upon reasonable prior notice. (d) Participations. (i)
Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural Person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of one or more natural Persons, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.04(c) without regard to the existence of any
participations. (ii) Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations therein, including
the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section
11.06; provided that such Participant (A) shall be subject to the provisions of
Sections 3.06 and 11.13 as if it were an assignee under clause (b) of this
Section 11.06 and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such 125



--------------------------------------------------------------------------------



 
[executed-creditagreement132.jpg]
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and interest amounts) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103–1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Note or
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. (f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to clause (b) above, Bank of America may, (i) upon thirty (30) days’ notice to
the Administrative Agent, the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swingline Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swingline Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swingline Lender, (A) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swingline Lender, as the case may be, and (B) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
126



--------------------------------------------------------------------------------



 
[executed-creditagreement133.jpg]
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit. 11.07 Treatment of Certain
Information; Confidentiality. (a) Treatment of Certain Information. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(b) or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (vii) on a confidential basis to (A) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (B) the provider of any Platform or
other electronic delivery service used by the Administrative Agent, the L/C
Issuer and/or the Swingline Lender to deliver Borrower Materials or notices to
the Lenders or (viii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (ix) with the consent of the Borrower or to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 11.07, (xi) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (xii) is
independently discovered or developed by a party hereto without utilizing any
Information received from the Borrower or violating the terms of this Section
11.07. For purposes of this Section 11.07, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 11.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments. 127



--------------------------------------------------------------------------------



 
[executed-creditagreement134.jpg]
(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities Laws. (c) Press Releases. The Loan Parties and their
Affiliates agree that they will not in the future issue any press releases or
other public disclosure using the name of the Administrative Agent or any Lender
or their respective Affiliates or referring to this Agreement or any of the Loan
Documents without the prior written consent of the Administrative Agent, unless
(and only to the extent that) the Loan Parties or such Affiliate is required to
do so under law and then, in any event the Loan Parties or such Affiliate will
consult with such Person before issuing such press release or other public
disclosure. (d) Customary Advertising Material. The Loan Parties consent to the
publication by the Administrative Agent or any Lender of customary advertising
material relating to the transactions contemplated hereby using the name,
product photographs, logo or trademark of the Loan Parties. 11.08 Right of
Setoff. If an Event of Default shall have occurred and be continuing, each
Lender, the L/C Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Required Lenders, to the fullest extent permitted by Applicable
Law to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the L/C Issuer or such Affiliates, irrespective of
whether or not such Lender, the L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured,
secured or unsecured, or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.15 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Specified Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section 11.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the L/C Issuer or their respective Affiliates may have under Applicable
Law. Each Lender and the L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. 11.09 Interest Rate Limitation. Notwithstanding anything
to the contrary contained in any Loan Document, the interest paid or agreed to
be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest 128



--------------------------------------------------------------------------------



 
[executed-creditagreement135.jpg]
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 11.10 Counterparts; Integration;
Effectiveness. This Agreement and each of the other Loan Documents may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart. 11.11 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited. 129



--------------------------------------------------------------------------------



 
[executed-creditagreement136.jpg]
11.13 Replacement of Lenders. (a) If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that: (i) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 11.06(b); (ii) such Lender shall have received payment of
an amount equal to 100% of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; (iv) such assignment does not conflict with Applicable Laws; and (v)
in the case of an assignment resulting from a Lender becoming a Non- Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent. (b) A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. (c) Each party hereto agrees that (i)
an assignment required pursuant to this Section 11.13 may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee and (ii) the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided, that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided
further that any such documents shall be without recourse to or warranty by the
parties thereto. (d) Notwithstanding anything in this Section 11.13 to the
contrary, (A) the Lender that acts as the L/C Issuer may not be replaced
hereunder at any time it has any Letter of Credit outstanding hereunder unless
arrangements satisfactory to such Lender (including the furnishing of a backstop
standby letter of credit in form and substance, and issued by an issuer,
reasonably satisfactory to the L/C Issuer or the depositing of Cash Collateral
into a Cash Collateral account in 130



--------------------------------------------------------------------------------



 
[executed-creditagreement137.jpg]
amounts and pursuant to arrangements reasonably satisfactory to the L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (B) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06. 11.14 Governing Law;
Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (b)
OF THIS SECTION 11.14. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. 131



--------------------------------------------------------------------------------



 
[executed-creditagreement138.jpg]
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. 11.15 Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15. 11.16 Subordination. Each Loan Party (a “Subordinating Loan
Party”) hereby subordinates the payment of all obligations and indebtedness of
any other Loan Party owing to it, whether now existing or hereafter arising,
including but not limited to any obligation of any such other Loan Party to the
Subordinating Loan Party as subrogee of the Specified Parties or resulting from
such Subordinating Loan Party’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations. If the Specified
Parties so request, any such obligation or indebtedness of any such other Loan
Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the Specified Parties and the
proceeds thereof shall be paid over to the Specified Parties on account of the
Specified Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement. Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
Intercompany Debt; provided, that in the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section 11.16, such payment shall be held by such Loan Party, in trust for
the benefit of, and shall be paid forthwith over and delivered, upon written
request, to the Administrative Agent. 11.17 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders and their respective
Affiliates are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Arrangers and each Lender 132



--------------------------------------------------------------------------------



 
[executed-creditagreement139.jpg]
and each of their respective Affiliates each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (ii) neither the Administrative Agent, any Arranger, nor
any Lender nor any of their respective Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any Arranger,
nor any Lender nor any of their respective Affiliates has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transactions contemplated
hereby. 11.18 Electronic Execution; Electronic Records. (a) The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper- based recordkeeping system, as the case may be, to the
extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart. (b) The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents. The Administrative Agent and each Lender may, on behalf of the
Borrower, create a microfilm or optical disk or other electronic image of this
Agreement and any or all of the other Loan Documents. The Administrative Agent
and each Lender may store the electronic image of this Agreement and the other
Loan Documents in its electronic form and then destroy the paper original as
part of the Administrative Agent’s and each Lender’s normal business practices,
with the electronic image deemed to be an original and of the same legal effect,
validity and enforceability as the paper originals. 11.19 USA Patriot Act
Notice. Each Lender that is subject to the Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
and the other Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107–56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower and each other Loan Party, which information includes
the name and address of the Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, 133



--------------------------------------------------------------------------------



 
[executed-creditagreement140.jpg]
to identify the Borrower and each other Loan Party in accordance with the
Patriot Act. The Borrower and each other Loan Party shall, promptly following a
request by the Administrative Agent or any Lender, provide all such other
documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti- money laundering rules and regulations, including the
Patriot Act. 11.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority. 11.21 Acknowledgement
Regarding Any Supported QFCs. To the extent that the Loan Documents provide
support, through a guarantee or otherwise, for any Swap Contract or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution 134



--------------------------------------------------------------------------------



 
[executed-creditagreement141.jpg]
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support. 11.22 Amendment and
Restatement; No Novation. (a) This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement, as amended, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any debt or other obligations owing to the Lenders or
the Administrative Agent under the Existing Credit Agreement or any other Loan
Document based on facts or events occurring or existing prior to the execution
and delivery of this Agreement. On the Closing Date, the credit facilities
described in the Existing Credit Agreement, as amended, shall be amended,
supplemented, modified and restated in their entirety by the credit facilities
described herein, and all loans and other obligations of the Borrowers
outstanding as of such date under the Existing Credit Agreement, as amended, to
the extent not repaid in accordance with the terms herein, shall be deemed to be
loans and obligations outstanding under the corresponding facilities described
herein, without any further action by any Person, except that the Administrative
Agent shall make such transfers of funds as are necessary in order that the
outstanding balance of such Loans, together with any Loans funded on the Closing
Date, reflect the respective Commitments of the Lenders hereunder. (b) On the
Closing Date, (i) all outstanding loans under the Existing Credit Agreement
(“Existing Loans”) made by any Person that is a “Lender” under the Existing
Credit Agreement which is not a Lender hereunder (each, an “Exiting Lender”)
shall be repaid in full and the commitments and other obligations and rights
(except as expressly set forth in the Existing Credit Agreement) of such Exiting
Lender shall be terminated, (ii) all outstanding Existing Loans constituting
Revolving Loans under the Existing Credit Agreement that are not being repaid
under clause (i) above shall be deemed Revolving Loans hereunder in accordance
with Section 2.01(b) and the Administrative Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Revolving
Loans, together with any Revolving Loans funded on the Closing Date, are in
accordance with the relevant Applicable Percentages of the Lenders hereunder,
(iii) there shall have been paid in cash in full all accrued but unpaid interest
on the Existing Loans to the Closing Date, (iv) there shall have been paid in
cash in full all accrued but unpaid fees under the Existing Credit Agreement due
to the Closing Date and all other amounts, costs and expenses then owing to any
of the Exiting Lenders and/or Bank of America, as administrative agent under the
Existing Credit Agreement, (v) all outstanding Letters of Credit under the
Existing Credit Agreement shall be Letters of Credit hereunder and (vi) all
outstanding promissory notes issued by the Borrower to the Exiting Lenders under
the Existing Credit Agreement shall be promptly returned to the Administrative
Agent which shall forward such notes to the Borrower for cancellation and be
replaced with amended and restated promissory notes. 135



--------------------------------------------------------------------------------



 
[executed-creditagreement142.jpg]
11.23 Time of the Essence. Time is of the essence of the Loan Documents. 11.24
ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. [REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK.] 136



--------------------------------------------------------------------------------



 
[executed-creditagreement143.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written. BORROWER: ALAMO GROUP INC. By:
Name: Richard J. Wehrle Title: Vice President and Treasurer Signature Page to
Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement144.jpg]
GUARANTORS: ALAMO ACQUISITION CORPORATION By: Name: Richard J. Wehrle Title:
Vice President and Treasurer ALAMO GROUP (TX) INC. By: Name: Richard J. Wehrle
Title: Vice President and Treasurer ALAMO GROUP (USA) INC. By: Name: Richard J.
Wehrle Title: Vice President and Treasurer ALAMO GROUP BRAZIL I INC. By: Name:
Richard J. Wehrle Title: Vice President and Treasurer ALAMO GROUP BRAZIL II INC.
By: Name: Richard J. Wehrle Title: Vice President and Treasurer ALAMO GROUP
MANAGEMENT INC. By: Name: Richard J. Wehrle Title: Vice President and Treasurer
Signature Page to Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement145.jpg]
GUARANTORS: ALAMO GROUP SERVICES, INC. By: Name: Richard J. Wehrle Title: Vice
President and Treasurer ALAMO SALES CORP. By: Name: Richard J. Wehrle Title:
Vice President and Treasurer BUSH HOG, INC. By: Name: Richard J. Wehrle Title:
Vice President and Treasurer GRADALL INDUSTRIES, INC. By: Name: Richard J.
Wehrle Title: Vice President and Treasurer HENKE MANUFACTURING CORPORATION By:
Name: Richard J. Wehrle Title: Vice President and Treasurer HERSCHEL PARTS,
INC.. By: Name: Richard J. Wehrle Title: Vice President and Treasurer Signature
Page to Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement146.jpg]
GUARANTORS: HOWARD P. FAIRFIELD, LLC By: Name: Richard J. Wehrle Title: Vice
President and Treasurer NITE-HAWK SWEEPERS, LLC By: Name: Richard J. Wehrle
Title: Vice President and Treasurer NP REAL ESTATE INC. By: Name: Richard J.
Wehrle Title: Vice President and Treasurer OLD DOMINION BRUSH COMPANY, INC. By:
Name: Richard J. Wehrle Title: Vice President and Treasurer RHINOAG, INC. By:
Name: Richard J. Wehrle Title: Vice President and Treasurer SCHULTE (USA), INC.
By: Name: Richard J. Wehrle Title: Vice President and Treasurer Signature Page
to Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement147.jpg]
GUARANTORS: SCHWARZE INDUSTRIES, INC. By: Name: Richard J. Wehrle Title: Vice
President and Treasurer SUPER PRODUCTS LLC By: Name: Richard J. Wehrle Title:
Vice President and Treasurer TENCO INDUSTRIES, INC. By: Name: Richard J. Wehrle
Title: Vice President and Treasurer TERRAIN KING CORPORATION By: Name: Richard
J. Wehrle Title: Vice President and Treasurer TIGER CORPORATION By: Name:
Richard J. Wehrle Title: Vice President and Treasurer WAUSAU EQUIPMENT COMPANY,
INC. By: Name: Richard J. Wehrle Title: Vice President and Treasurer Signature
Page to Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement148.jpg]
GUARANTORS: MORBARK HOLDINGS GROUP, LLC By: Name: Richard J. Wehrle Title: Vice
President and Treasurer MORBARK, LLC By: Name: Richard J. Wehrle Title: Vice
President and Treasurer MORBARK IC-DISC, INC. By: Name: Richard J. Wehrle Title:
Vice President and Treasurer RAYCO MANUFACTURING, LLC By: Name: Richard J.
Wehrle Title: Vice President and Treasurer RAYCO EXPORT, INC. By: Name: Richard
J. Wehrle Title: Vice President and Treasurer STELLEX MORBARK SPLITTER, L.P. By:
Alamo Acquisition Corporation, Its general partner By: Name: Richard J. Wehrle
Title: Vice President and Treasurer Signature Page to Second Amended and
Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement149.jpg]
GUARANTORS: STELLEX MORBARK BLOCKER, LLC By: Name: Richard J. Wehrle Title: Vice
President and Treasurer Signature Page to Second Amended and Restated Credit
Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement150.jpg]
BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: BANK OF AMERICA,
N.A., as a Lender, L/C Issuer and Swingline Lender By: Name: Title: Signature
Page to Second Amended and Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement151.jpg]
LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By: Name: Title:
LENDERS: BBVA USA, an Alabama banking corporation (f/k/a Compass Bank), as a
Lender By: Name: Title: LENDERS: ZIONS BANCORPORATION, N.A. dba AMEGY BANK, as a
Lender By: Name: Title: LENDERS: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as
a Lender By: Name: Title: By: Name: Title: Signature Page to Second Amended and
Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 
[executed-creditagreement152.jpg]
LENDERS: KEYBANK NATIONAL ASSOCIATION, as a Lender By: Name: Title: LENDERS: TD
BANK, N.A., as a Lender By: Name: Title: Signature Page to Second Amended and
Restated Credit Agreement Alamo Group Inc.



--------------------------------------------------------------------------------



 